Exhibit 10.1

 

 

SEPARATION AGREEMENT

by and among

BRISTOL-MYERS SQUIBB COMPANY,

MEAD JOHNSON NUTRITION COMPANY

and

MJN RESTRUCTURING HOLDCO, INC.

Dated as of January 31, 2009

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I

 

Definitions

ARTICLE II

 

The Separation

SECTION 2.01.    Transfer of Assets and Assumption of Liabilities    13 SECTION
2.02.    MJN Assets    15 SECTION 2.03.    MJN Liabilities    16 SECTION 2.04.
   Termination of Agreements    18 SECTION 2.05.    Documents Relating to Other
Transfers of Assets and Assumption of Liabilities    19 SECTION 2.06.    Other
Ancillary Agreements    20 SECTION 2.07.    The Non-U.S. Plan    20 SECTION
2.08.    Representations and Warranties    20 SECTION 2.09.    Financing
Arrangements    21 SECTION 2.10.    Governmental Approvals and Consents    22
SECTION 2.11.    Novation of Assumed MJN Liabilities    23 SECTION 2.12.   
Novation of Assumed Liabilities other than MJN Liabilities    24 SECTION 2.13.
   Value Added Tax    25 ARTICLE III The IPO and Actions Pending the IPO SECTION
3.01.    The IPO    26 SECTION 3.02.    Proceeds of the IPO    26 SECTION 3.03.
   Charter; By-laws    26 ARTICLE IV Closing of the Separation Transactions
SECTION 4.01.    Separation Date    26 ARTICLE V Mutual Releases;
Indemnification SECTION 5.01.    Release of Pre-Closing Claims    26 SECTION
5.02.    Indemnification by MJN    28



--------------------------------------------------------------------------------

SECTION 5.03.    Indemnification by BMS    30 SECTION 5.04.    Indemnification
Obligations Net of Insurance Proceeds and Other Amounts; Shared Contract
Liabilities    30 SECTION 5.05.    Procedures for Indemnification of Third Party
Claims    31 SECTION 5.06.    Additional Matters    32 SECTION 5.07.   
Limitations on Cross Indemnities for Shared Sites    32 SECTION 5.08.   
Remedies Cumulative    33 SECTION 5.09.    Survival of Indemnities    33 ARTICLE
VI Certain Business Matters SECTION 6.02.    Certain Business Matters    33
SECTION 6.03.    Late Payments    34 ARTICLE VII Exchange of Information;
Confidentiality SECTION 7.01.    Agreement for Exchange of Information; Archives
   34 SECTION 7.02.    Ownership of Information    35 SECTION 7.03.   
Compensation for Providing Information    35 SECTION 7.04.    Record Retention
   35 SECTION 7.05.    Limitations of Liability    35 SECTION 7.06.    Other
Agreements Providing for Exchange of Information    36 SECTION 7.07.   
Production of Witnesses; Records; Cooperation    36 SECTION 7.08.   
Confidentiality    37 SECTION 7.09.    Protective Arrangements    37 ARTICLE
VIII Dispute Resolution SECTION 8.01.    Disputes    38 SECTION 8.02.   
Escalation; Mediation    38 SECTION 8.03.    Court Actions    39 ARTICLE IX
Further Assurances and Additional Covenants SECTION 9.01.    Further Assurances
   39 SECTION 9.02.    No Use of Certain Names; Transitional License    41
SECTION 9.03.    Limitation on Dividends and Distributions from BMS Vietnam
Company Ltd    42

 

ii



--------------------------------------------------------------------------------

ARTICLE X Termination SECTION 10.01.    Termination by Mutual Consent    42
SECTION 10.02.    Effect of Termination    42 ARTICLE XI Miscellaneous SECTION
11.01.    Counterparts; Entire Agreement; Corporate Power    42 SECTION 11.02.
   Governing Law    43 SECTION 11.03.    Assignability    43 SECTION 11.04.   
Third Party Beneficiaries    43 SECTION 11.05.    Notices    43 SECTION 11.06.
   Severability    44 SECTION 11.07.    Force Majeure    45 SECTION 11.08.   
Publicity    45 SECTION 11.09.    Expenses    45 SECTION 11.10.    Headings   
45 SECTION 11.11.    Survival of Covenants    45 SECTION 11.12.    Waivers of
Default    45 SECTION 11.13.    Specific Performance    45 SECTION 11.14.   
Amendments    46 SECTION 11.15.    Interpretation    46 SECTION 11.16.   
Submission to Jurisdiction; Waivers    46 SECTION 11.17.    Special Damages   
46 SCHEDULES       Schedule 1.01(a)    Other MJN Contracts    Schedule 1.01(b)
   Non-U.S. Plan    Schedule 2.01(c)(i)    Delayed Transfer Assets   
Schedule 2.01(c)(ii)    Delayed Transfer Liabilities    Schedule 2.01(c)(iii)   
Delayed Transfer Agreements    Schedule 2.01(d)    BMS Shared Contracts   
Schedule 2.01(e)    MJN Shared Contracts    Schedule 2.02(a)(i)    MJN Assets   
Schedule 2.02(a)(iii)    Capital Stock of Transferred Subsidiaries and Other
Third Parties    Schedule 2.02(b)(i)    Excluded Assets    Schedule 2.02(b)(iii)
   Excluded Contracts    Schedule 2.03(a)(i)    MJN Liabilities   
Schedule 2.03(a)(ii)(c)    MJN Manufacturing Facilities    Schedule 2.03(b)(i)
   Excluded Liabilities    Schedule 2.03(b)(iv)    Excluded Environmental
Liabilities    Schedule 2.04(a)    Intercompany Accounts Payable and Receivable
   Schedule 2.04(b)(ii)    Excluded Terminated Agreements   

 

iii



--------------------------------------------------------------------------------

Schedule 11.09    Expenses EXHIBITS    Exhibit A    Amended and Restated
Certificate of Incorporation of Mead Johnson Nutrition Company Exhibit B   
Amended and Restated By-laws of Mead Johnson Nutrition Company

 

iv



--------------------------------------------------------------------------------

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT, dated as of January 31, 2009, is by and among
BRISTOL-MYERS SQUIBB COMPANY, a Delaware corporation (“BMS”), MEAD JOHNSON
NUTRITION COMPANY, a Delaware corporation (on or after the Separation Date,
“MJN”) and MJN RESTRUCTURING HOLDCO, INC., a Delaware corporation (prior to the
Separation Date, “MJN”). Capitalized terms used herein and not otherwise defined
shall have the respective meanings assigned to them in Article I hereof.

R E C I T A L S

WHEREAS, the Board of Directors of BMS has determined that it is in the best
interests of BMS and its stockholders to separate the Mead Johnson Business from
that of BMS;

WHEREAS, in furtherance of the foregoing, it is appropriate and desirable to
transfer the MJN Assets to MJN and its Subsidiaries and to cause MJN and its
Subsidiaries to assume the MJN Liabilities, all as more fully described in this
Agreement and the Ancillary Agreements;

WHEREAS, the Board of Directors of BMS has further determined that it is
appropriate and desirable, on the terms and conditions contemplated hereby, to
cause MJN to offer and sell for its own account in the IPO a limited number of
shares of Class A Common Stock; and

WHEREAS, it is appropriate and desirable to set forth the principal corporate
transactions required to effect the Separation and the IPO and certain other
agreements that will govern certain matters relating to the Separation, the IPO
and the relationship of BMS, MJN and their respective Subsidiaries following the
IPO.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the parties, intending to be legally
bound, hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. For the purpose of this Agreement the following terms shall have
the following meanings:

“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any federal, state, local, foreign or
international Governmental Authority or any arbitration or mediation tribunal.

“Affiliate” of any Person means a Person that controls, is controlled by, or is
under common control with such Person. As used herein, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise.

“Agreement” means this Separation Agreement, including all of the Schedules and
Exhibits hereto.

“Amount of Difference” has the meaning set forth in Section 2.09.

“Ancillary Agreements” means the Transitional Services Agreement, the Tax
Matters Agreement, the Employee Matters Agreement, the Manufacture and Supply
Agreements, the IP Assignments, the Contribution Agreements, the Asset Purchase
Agreement, the agreements and other documents comprising the Non-U.S. Plan, the
Transfer Documents and other related agreements thereto.

“Asset Purchase Agreement” means the Asset Purchase Agreement, dated
September 30, 2008, by and between MJC and ERS.

“Assets” means assets, properties and rights (including goodwill), wherever
located (including in the possession of vendors or other third parties or
elsewhere), whether real, personal or mixed, tangible, intangible or contingent,
in each case whether or not recorded or reflected or required to be recorded or
reflected on the books and records or financial statements of any Person,
including the following:

(a) all accounting and other books, records and files whether in paper,
microfilm, microfiche, computer tape or disk, magnetic tape or any other form;

(b) all apparatus, computers and other electronic data processing equipment,
fixtures, machinery, other equipment, furniture, office equipment, automobiles,
motor vehicles and other transportation equipment, special and general tools,
test devices, prototypes and models and other tangible personal property;

(c) all inventories of materials, parts, raw materials, supplies,
work-in-process and finished goods and products;

 

2



--------------------------------------------------------------------------------

(d) all interests in real property of whatever nature, including easements,
whether as owner, mortgagee, lessor, sublessor, lessee, sublessee or otherwise;

(e) all interests in any capital stock or other equity interests of any other
Person, all bonds, notes, debentures or other securities issued by any other
Person, all loans, advances or other extensions of credit or capital
contributions to any other Person and all other investments in any Person;

(f) all license agreements, leases of personal property, open purchase orders
for raw materials, supplies, parts or services, unfilled orders for the
manufacture and sale of products and other contracts, agreements or commitments;

(g) all deposits, letters of credit and performance and surety bonds;

(h) all written technical information, data, specifications, research and
development information, engineering drawings, operating and maintenance
manuals, and materials and analyses prepared by consultants and other third
parties;

(i) all domestic and foreign patents, copyrights, trade names, trademarks,
service marks and registrations and applications for any of the foregoing, mask
works, trade secrets, inventions, other proprietary information and licenses
from third Persons granting the right to use any of the foregoing;

(j) all computer applications, programs and other software, including operating
software, network software firmware, middleware, design software, design tools,
systems documentation and instructions;

(k) all cost information, sales and pricing data, customer prospect lists,
supplier records, customer and supplier lists, customer and vendor data,
correspondence and lists, product literature, artwork, design, development and
manufacturing files, vendor and customer drawings, formulations and
specifications, quality records and reports and other books, records, studies,
surveys, reports, plans and documents;

(l) all prepaid expenses, trade accounts and other accounts and notes
receivable;

(m) all rights under contracts or agreements, all claims or rights against any
Person arising from the ownership of any Asset, all rights in connection with
any bids or offers and all claims, choices in action and similar rights, whether
accrued or contingent;

(n) all rights under insurance policies and all rights in the nature of
insurance, indemnification, recovery or contribution;

 

3



--------------------------------------------------------------------------------

(o) all licenses, permits, approvals, consents, registrations and authorizations
which have been obtained from any Governmental Authority;

(p) cash or cash equivalents, bank accounts, lock boxes and other deposit
arrangements; and

(q) interest rate, currency, commodity or other swap, collar, cap or other
hedging or similar agreements or arrangements.

“BMS” has the meaning set forth in the preamble hereto.

“BMS Business” means: (a)(i) the business and operations of BMS that
manufactures, markets, distributes and sells pharmaceuticals or consumer
medicines on a worldwide basis, and (ii) all other businesses (including the
businesses and operations related to the Excluded Assets) not otherwise included
in the Mead Johnson Business, and (b) except as otherwise expressly provided
herein, any terminated, divested or discontinued businesses or operations that
at the time of termination, divestiture or discontinuation primarily related to
the BMS Business (as described in the foregoing clause (a)) as then conducted.

“BMS Group” means BMS and each Person (other than any Person in the MJN Group)
that is an Affiliate of BMS immediately after the Separation Date.

“BMS Indemnitees” has the meaning set forth in Section 5.02.

“BMS Names” has the meaning set forth in Section 9.02.

“BMS Shared Contract” means those contracts set forth on Schedule 2.01(d).

“BMS Transfer Document” has the meaning set forth in Section 2.05.

“Buyer” means the direct or indirect Subsidiary of BMS or MJN, as applicable,
buying assets under any Local Asset Purchase Agreement.

“Class A Common Stock” means the Class A Common Stock, $0.01 par value per
share, of MJN.

“Class B Common Stock” means the Class B Common Stock, $0.01 par value per
share, of MJN.

“Closing Date” means the first time at which any shares of Class A Common Stock
are sold to the Underwriters pursuant to the IPO in accordance with the terms of
the Underwriting Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the U.S. Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------

“Common Stock” means the Class A Common Stock and the Class B Common Stock.

“Consents” means any consents, waivers or approvals from, or notification
requirements to, any third parties.

“Contribution Agreements” means, collectively, (i) the Contribution Agreement,
dated August 22, 2008, by and between BMS and ERS, (ii) the Contribution
Agreement, effective as of January 31, 2009, by and between BMS and MJN
Restructuring Holdco, Inc., and (iii) the Contribution Agreement, effective as
of January 31, 2009, by and between MJN Restructuring Holdco, Inc. and Mead
Johnson & Company.

“Default VAT” has the meaning set forth in Section 2.13.

“Delayed Transfer Assets” means any MJN Assets that are expressly provided in
this Agreement or any Ancillary Agreement to be transferred to MJN, its
successor or any Person in the MJN Group after the Separation Date, including
the Assets set forth or described in Schedule 2.01(c)(i).

“Delayed Transfer Liabilities” means any MJN Liabilities that are expressly
provided in this Agreement or any Ancillary Agreement to be assumed by MJN, its
successor or any Person in the MJN Group after the Separation Date, including
the Liabilities set forth or described in Schedule 2.01(c)(ii).

“Employee Matters Agreement” means the Employee Matters Agreement, dated as of
the Separation Date, by and between BMS and Mead Johnson Nutrition Company.

“Environmental Law” means any applicable federal, state, local, foreign or
international statute, ordinance, rule, regulation, code, notice of liability,
request for information, license, permit, authorization, registration, approval,
consent, common law doctrine (including tort and nuisance law), order, judgment,
decree, injunction, or requirement, now or hereafter in effect, relating to
pollution, or protection of human or occupational health and safety (including
as it relates to hazardous, toxic or deleterious chemicals, materials,
substances or wastes, noise, odor or vibration) or the environment (including
ambient air, surface water, groundwater, land surface or subsurface strata, soil
and sediments).

“Environmental Liabilities” means all Liabilities (including all removal,
remediation or monitoring costs, investigatory costs, response costs, natural
resources damages, property damages, personal injury damages, costs of
compliance with any product take back requirements or with any settlement,
judgment or other determination of Liability and indemnity, contribution or
similar obligations and all costs and expenses, interest, fines, penalties or
other monetary sanctions in connection therewith) relating to, arising out of or
resulting from any (a) actual or alleged (i) compliance or noncompliance with
any Environmental Law, (ii) generation, use, storage, management, treatment,
transportation, distribution, emission, discharge or disposal of any Hazardous
Material, or (iii) presence, Release or threatened Release of, or exposure to,
any Hazardous Material (including any exposure of any

 

5



--------------------------------------------------------------------------------

BMS Employee, Former BMS Employee, Foreign BMS Employee, Foreign BMS Transferred
Employee, Mead Johnson Employee, Former Mead Johnson Employee, Mead Johnson
Retiree, Mead Johnson Transferred Employee or current or former consultant,
independent contractor or Leased Employee (as each is defined in the Employee
Matters Agreement) of BMS or any Person in the BMS Group or MJN or any Person in
the MJN Group, as the case may be, to Hazardous Materials, except for claims
that arise under, or are covered or barred by, workers’ compensation laws and/or
workers’ compensation, disability or other insurance providing medical care
and/or compensation to injured workers) or (b) contract, agreement, or other
consensual arrangement pursuant to which Liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Work” has the meaning set forth in Section 5.07.

“ERISA” has the meaning set forth in Section 2.08(b).

“ERS” means E.R. Squibb & Sons, L.L.C., a Delaware limited liability company.

“Escalation Notice” has the meaning set forth in Section 8.02.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.

“Excluded Assets” has the meaning set forth in Section 2.02(b).

“Excluded Employee Assets” shall mean the employee-related Assets retained by
BMS with respect to its employee retirees and deferred vested former employees,
as set forth in the Employee Matters Agreement.

“Excluded Employee Liabilities” means the employee-related Liabilities retained
by BMS with respect to its employee retirees and deferred vested former
employees, as set forth in the Employee Matters Agreement.

“Excluded Environmental Liabilities” has the meaning set forth in
Section 2.03(b).

“Excluded Liabilities” has the meaning set forth in Section 2.03(b).

“Existing Note” means the $2,000,000,000 intercompany note due 2018 between ERS
and MJC.

“Governmental Approvals” means any notices, reports or other filings to be made,
or any consents, registrations, approvals, licenses, permits or authorizations
to be obtained from, any Governmental Authority.

 

6



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or other regulatory, administrative or governmental authority.

“Group” means either the MJN Group or the BMS Group, as the context requires.

“Hazardous Material” means any hazardous, toxic or deleterious chemical,
material, substance or waste, including radioactive, explosive, medical or
biohazardous materials, chemicals, substances or wastes, petroleum and its
byproducts and distillates, solvents or solvent-based materials, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, or urea
formaldehyde foam insulation, or noise, odor or vibration.

“Indemnifying Party” has the meaning set forth in Section 5.04(a).

“Indemnitee” has the meaning set forth in Section 5.04(a).

“Indemnity Payment” has the meaning set forth in Section 5.04(a).

“Information” means information in written, oral, electronic or other tangible
or intangible forms, stored in any medium, including studies, reports, records,
books, contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memoranda and other materials prepared by attorneys or under
their direction (including attorney work product), and other technical,
financial, employee or business information or data.

“Insurance Policies” means the insurance policies written by insurance carriers,
including those affiliated with BMS, pursuant to which MJN or one or more of its
Subsidiaries (or their respective officers or directors) will be insured parties
after the Separation Date.

“Insurance Proceeds” means those monies:

(a) received by an insured from an insurance carrier;

(b) paid by an insurance carrier on behalf of the insured; or

(c) received (including by way of setoff) from any third party in the nature of
insurance, contribution or indemnification in respect of any Liability;

in each such case net of any applicable premium adjustments (including reserves
and retrospectively rated premium adjustments) and net of any costs or expenses
incurred in the collection thereof.

 

7



--------------------------------------------------------------------------------

“Intercompany Notes” means, collectively, (i) the $744,227,435 amended and
restated floating rate note due 2014 between ERS and MJC, (ii) the $500,000,000
amended and restated fixed rate note due 2016 between ERS and MJC, and (iii) the
$500,000,000 amended and restated fixed rate note due 2019 between ERS and MJC.

“IP Assignments” means, collectively, (i) the Assignment of Trademarks,
effective as of January 31, 2009, by and between BMS and MJN, (ii) the
Assignment of Domain Names, effective as of January 31, 2009, by and between BMS
and MJN, and (iii) the Assignment of Patents, effective as of January 31, 2009,
by and between BMS and MJN.

“IPO” means the initial public offering by MJN of shares of Class A Common Stock
pursuant to the IPO Registration Statement.

“IPO Document” has the meaning set forth in Section 5.02.

“IPO Registration Statement” means the registration statement on Form S-l (File
No. 333-156298) filed under the Securities Act, pursuant to which the Class A
Common Stock to be issued in the IPO will be registered, together with all
amendments thereto.

“Liabilities” means any and all losses, claims, charges, debts, demands,
actions, causes of action, suits, damages, obligations, payments, costs and
expenses, reckonings, indemnities and similar obligations, covenants,
controversies, guarantees, make whole agreements and similar obligations, and
other liabilities and requirements, including all contractual obligations,
whether absolute or contingent, matured or unmatured, liquidated or
unliquidated, accrued or unaccrued, known or unknown, whenever arising, and
including those arising under any law, rule, regulation, Action, threatened or
contemplated Action (including the costs and expenses of demands, assessments,
judgments, settlements and compromises relating thereto and attorneys’ fees and
any and all costs and expenses, whatsoever reasonably incurred in investigating,
preparing or defending against any such Actions or threatened or contemplated
Actions), order or consent decree of any Governmental Authority or any award of
any arbitrator or mediator of any kind, and those arising under any contract,
commitment or undertaking, including those arising under this Agreement or any
Ancillary Agreement, in each case, whether or not recorded or reflected or
required to be recorded or reflected on the books and records or financial
statements of any Person.

“Lien” means any mortgage, security interest, pledge, lien, charge, claim,
option, right to acquire, voting or other restriction, right-of-way, covenant,
condition, easement, encroachment, restriction on transfer, or other encumbrance
of any nature whatsoever.

“Local Asset Purchase Agreements” means the asset purchase agreements in respect
of assets of business operated outside the U.S. entered into among Persons in
the BMS Group and Persons in the MJN Group, including the non-U.S. asset
purchase agreements set forth or described in Schedule 1.01(b).

 

8



--------------------------------------------------------------------------------

“Local Contribution Agreements” means the contribution agreements contributing
stock of Persons in the MJN Group that are non-U.S. Persons entered into among
Persons in the BMS Group and/or Persons in the MJN Group, including the
contribution agreements set forth or described in Schedule 1.01(b).

“Local Stock Purchase Agreements” means the stock purchase agreements in respect
of stock of entities in the MJN Group that are non-U.S. Persons entered into
among Persons in the BMS Group and Persons in the MJN Group, including the
non-U.S. stock purchase agreements set forth or described in Schedule 1.01(b).

“Manufacture and Supply Agreements” means, collectively, (i) the Manufacture and
Supply Agreement, dated as of the date hereof, by and between Mead Johnson &
Company, a Delaware corporation, and Bristol-Myers Squibb Company, a Delaware
corporation, (ii) the Manufacture and Supply Agreement, dated as of the date
hereof, by and between Mead Johnson Nutricionales (Mexico) S. de R.L. de C.V., a
Mexico corporation, and Bristol-Myers Squibb de Mexico S. de R.L. de C.V., a
Mexico corporation, and (iii) the Manufacture and Supply Agreement, dated as of
the date hereof, by and between Mead Johnson Nutrition (Ecuador) Cia. Ltda., an
Ecuador corporation, and Bristol-Myers Squibb Ecuador Cia. Limited, an Ecuador
corporation.

“Mead Johnson Business” means: (a)(i) the business and operations of the Mead
Johnson Nutritionals segment of BMS that involves the manufacturing and
marketing of products, including infant formula and children’s nutritional
products, on a worldwide basis, and (ii) such other businesses and operations
relating thereto currently carried on by the Mead Johnson Nutritionals segment
of BMS, and (b) except as otherwise expressly provided herein, any terminated,
divested or discontinued businesses or operations that at the time of
termination, divestiture or discontinuation primarily related to the Mead
Johnson Business (as described in the foregoing clause (a)) as then conducted,
but in each case, excluding the businesses and operations related to the
Excluded Assets.

“MJC” means Mead Johnson & Company, a Delaware corporation.

“MJN” has the meaning set forth in the preamble hereto.

“MJN Assets” has the meaning set forth in Section 2.02(a).

“MJN Balance Sheet” means the consolidated balance sheet of the Mead Johnson
Nutritionals segment of BMS as of September 30, 2008.

“MJN Contracts” means the following contracts and agreements to which BMS or any
of its Affiliates is a party or by which it or any of its Affiliates or any of
their respective Assets is bound, whether or not in writing, except for any such
contract or agreement that is contemplated to be retained by BMS or any Person
in the BMS Group pursuant to any provision of this Agreement or any Ancillary
Agreement:

(a) any supply or vendor contracts or agreements listed that relate primarily to
the Mead Johnson Business;

 

9



--------------------------------------------------------------------------------

(b) any contract or agreement entered into in the name of, or expressly on
behalf of, any division, business unit or Person in the MJN Group;

(c) any contract or agreement, including any joint venture agreement, that
relates primarily to the Mead Johnson Business;

(d) federal, state and local government and other contracts and agreements that
relate primarily to the Mead Johnson Business;

(e) any contract or agreement representing capital or operating equipment lease
obligations reflected on the MJN Balance Sheet;

(f) any contract or agreement that is otherwise expressly contemplated pursuant
to this Agreement or any of the Ancillary Agreements to be assigned to MJN or
any Person in the MJN Group; and

(g) (i) any guarantee, indemnity, representation, warranty or other Liability of
any Person in the MJN Group or the BMS Group in respect of any other MJN
Contract, any MJN Liability or the Mead Johnson Business (including guarantees
of financing incurred by customers or other third parties in connection with
purchases of products or services from the Mead Johnson Business), and (ii) the
contracts, agreements and other documents listed or described on
Schedule 1.01(a)).

“MJN Employee Assets” means the employee-related Assets retained by MJN with
respect to its employee retirees and deferred vested former employees, as set
forth in the Employee Matters Agreement.

“MJN Employee Liabilities” means the employee-related Liabilities retained by
MJN with respect to its employee retirees and deferred vested former employees,
as set forth in the Employee Matters Agreement.

“MJN Group” means MJN, its successor, each Subsidiary of MJN and each other
Person that is either controlled directly or indirectly by MJN immediately after
the Separation Date or that is contemplated to be controlled by MJN pursuant to
the Non-U.S. Plan (other than any Person that is contemplated not to be
controlled by MJN pursuant to the Non-U.S. Plan).

“MJN Indemnitees” has the meaning set forth in Section 5.03(a).

“MJN Liabilities” has the meaning set forth in Section 2.03(a).

“MJN Shared Contract” means those contracts set forth on Schedule 2.01(e).

“MJN Shared Contract Liability” means any Liability related to, arising out of
or resulting from an MJN Shared Contract.

 

10



--------------------------------------------------------------------------------

“MJN Transfer Document” has the meaning set forth in Section 2.05.

“Non-MJN Assets” means any assets of BMS or any Person in the BMS Group other
than MJN Assets.

“Non-U.S. Plan” means the series of transactions, agreements and other
arrangements, including the Local Asset Purchase Agreements, the Local
Contribution Agreements and the Local Stock Purchase Agreements, pursuant to
which the non-U.S. Assets and Liabilities of BMS and its Affiliates have been or
will be transferred between the parties hereto or thereto, including the
agreements set forth or described in Schedule 1.01(b) (as such Schedule may be
supplemented by mutual consent of the parties prior to the Separation Date).

“NYSE” means The New York Stock Exchange, Inc.

“Over-allotment Obligation” has the meaning set forth in Section 2.01(c).

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. (or any successor thereto or other
major money center commercial bank agreed to by the parties hereto) as its prime
rate in effect from time to time at its principal office in New York City.

“Proceeding” has the meaning set forth in Section 11.16.

“Prospectus” means each preliminary, final or supplemental prospectus forming a
part of the IPO Registration Statement.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata, soil and sediments) or within any building,
structure, fixture or equipment.

“Revolving Credit Facility” means, collectively, the one or more revolving
credit facilities, in an aggregate principal amount of up to $500,000,000, to be
entered into by Mead Johnson Nutrition Company, as borrower, the lenders named
therein, and any other agents and lending banks from time to time party thereto,
as may be amended, modified, restated or replaced at any time.

“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.

“Seller” means the BMS or MJN direct or indirect Subsidiary selling assets under
any Local Asset Purchase Agreement.

 

11



--------------------------------------------------------------------------------

“Separation” has the meaning set forth in Section 4.01.

“Separation Date” has the meaning set forth in Section 4.01.

“Shared Contract Liability” means any Liability related to, arising out of or
resulting from an MJN Shared Contract or a BMS Shared Contract.

“Shared Site” means any site that is owned, leased or subleased in connection
with the BMS Business and/or the Mead Johnson Business and, during the period of
such ownership, lease or sublease contained both Mead Johnson Business
operations, operated by MJN or any other Person in the MJN Group or any of their
predecessors, and BMS Business operations, operated by BMS or any other Person
in the BMS Group or any of their respective predecessors, including, *******
limitation, the site in Evansville, Indiana

“Significant Subsidiary” has the meaning set forth in Section 2.08(b).

“Subsidiary” means, when used with respect to any Person, (a) a corporation in
which such Person or one or more Subsidiaries of such Person, directly or
indirectly, owns capital stock having a majority of the total voting power in
the election of directors of all outstanding shares of all classes and series of
capital stock of such corporation entitled generally to vote in such election;
and (b) any other Person (other than a corporation) in which such Person or one
or more Subsidiaries of such Person, directly or indirectly, has (i) a majority
ownership interest or (ii) the power to elect or direct the election of a
majority of the members of the governing body of such first-named Person.

“Tax Matters Agreement” means the Tax Matters Agreement, dated as of the
Separation Date, by and between BMS and Mead Johnson Nutrition Company.

“Taxes” has the meaning set forth in the Tax Matters Agreement.

“Taxing Authority” has the meaning set forth in the Tax Matters Agreement.

“Third Party Claim” has the meaning set forth in Section 5.05(a).

“Transfer Document” has the meaning set forth in Section 2.05.

“Transitional Services Agreement” means the Transitional Services Agreement,
dated as of the Separation Date, by and between BMS and Mead Johnson Nutrition
Company.

“Underwriters” means the underwriters for the IPO.

“Underwriting Agreement” means the underwriting agreement to be entered into
among Mead Johnson Nutrition Company and the Underwriters with respect to the
IPO.

 

12



--------------------------------------------------------------------------------

“VAT” means any value added tax, goods and services tax, similar indirect tax or
any tax analogous thereto.

“Venezuela Note” means a foreign intercompany note (as described in the IPO
Registration Statement) with aggregate principal amount of Venezuelan Bolivar
equivalent of $5,753,744 issued by Mead Johnson Nutrition Venezuela, S.C.A., a
Venezuelan Subsidiary of MJN, and payable to Bristol-Myers de Venezuela, S.C.A.,
a Venezuelan Subsidiary of BMS.

ARTICLE II

The Separation

SECTION 2.01. Transfer of Assets and Assumption of Liabilities. (a) On the
Separation Date, BMS shall contribute, assign, transfer, convey and deliver to
MJN, and agree to cause its applicable Subsidiaries to contribute, assign,
transfer, convey and deliver to MJN, and MJN shall acquire from BMS and its
applicable Subsidiaries, all of BMS’s and such Subsidiaries’ respective rights,
titles and interests in all MJN Assets, other than the Excluded Assets and the
Delayed Transfer Assets.

(b) On the Separation Date, MJN shall assume, and agree to pay, perform,
satisfy, discharge or otherwise defend on a timely basis all of the MJN
Liabilities other than the Excluded Liabilities and the Delayed Transfer
Liabilities, in accordance with their respective terms, regardless of (i) when
or where such Liabilities arose or arise, (ii) whether the facts on which they
are based occurred on, prior to or subsequent to the Separation Date,
(iii) when, where or against whom such Liabilities are asserted or determined,
(iv) whether asserted or determined on, prior to or subsequent to the Separation
Date, or (v) whether arising from or alleged to arise from negligence,
recklessness, violation of law, fraud or misrepresentation by any Person in the
BMS Group.

(c) Each of the parties hereto agrees that the Delayed Transfer Assets,
including the Assets set forth or described in Schedule 2.01(c)(i), will be
contributed, assigned, transferred, conveyed and delivered, and the Delayed
Transfer Liabilities, including the Liabilities set forth or described in
Schedule 2.01(c)(ii), will be accepted and assumed, in accordance with the terms
of the agreements that provide for such contribution, assignment, transfer,
conveyance and delivery, or such acceptance or assumption, after the Separation
Date or as otherwise set forth on Schedule 2.01(c)(iii). Following such
contribution, assignment, transfer, conveyance and delivery of any Delayed
Transfer Asset, or the acceptance and assumption of any Delayed Transfer
Liability, the applicable Delayed Transfer Asset or Delayed Transfer Liability
shall be treated for all purposes of this Agreement and the Ancillary Agreements
as an MJN Asset or an MJN Liability, as the case may be.

(d) On and after the Separation Date, BMS shall make available to the MJN Group
the benefits and rights under each BMS Shared Contract to the extent such
benefits and rights have historically been and currently are provided to the
Mead Johnson

 

13



--------------------------------------------------------------------------------

Business; provided, however, that (i) no Person in the MJN Group shall take any
action, or refrain from taking any action, if (A) such action or inaction is
reasonably likely to or does result in a breach on the part of any Person in the
BMS Group under any BMS Shared Contract and (B) such Person in the MJN Group
would otherwise be obligated to take or not take such action under the BMS
Shared Contract had such Person become severally liable under the BMS Shared
Contract on the Separation Date, (ii) each Person in the MJN Group shall
cooperate with BMS and, at BMS’s request, take such actions that are reasonably
necessary or desirable to ensure that BMS is able to perform its obligations
constituting Shared Contract Liabilities under such BMS Shared Contract, and
(iii) to the extent any Liability under a BMS Shared Contract is either
(x) specifically allocated to the Mead Johnson Business or (y) related to the
benefits and rights made available to the MJN Group under such BMS Shared
Contract, such Shared Contract Liabilities shall be, as between BMS and MJN, the
responsibility of MJN. It is understood that, unless otherwise mutually agreed,
there will not be a novation or assignment of the Shared Contract Liabilities
and that MJN shall perform its obligations hereunder by taking all such actions
as are reasonably necessary or desirable to ensure that the BMS is able to
perform all of the obligations constituting Shared Contract Liabilities under
each BMS Shared Contract.

(e) On and after the Separation Date, MJN shall make available to the BMS Group
the benefits and rights under each MJN Shared Contract to the extent such
benefits and rights have historically been provided and currently are to the BMS
Group; provided, however, that (i) no Person in the BMS Group shall take any
action, or refrain from taking any action, if (A) such action or inaction is
reasonably likely to or does result in a breach on the part of any Person in the
MJN Group under any MJN Shared Contract and (B) such Person in the BMS Group
would otherwise be obligated to take or not take such action under the MJN
Shared Contract had such Person become severally liable under the MJN Shared
Contract on the Separation Date, (ii) each Person in the BMS Group shall
cooperate with MJN and, at MJN’s request, take such actions that are reasonably
necessary or desirable to ensure that MJN is able to perform its obligations
constituting Shared Contract Liabilities under such MJN Shared Contract, and
(iii) to the extent any Liability under an MJN Shared Contract is either
(x) specifically allocated to the BMS Group or (y) related to the benefits and
rights made available to the BMS Group under such MJN Shared Contract, such MJN
Shared Contract Liabilities shall be, as between BMS and MJN, the responsibility
of BMS. It is understood that, unless otherwise mutually agreed, there will not
be a novation or assignment of the MJN Shared Contract Liabilities and that BMS
shall perform its obligations hereunder by taking all such actions as are
reasonably necessary or desirable to ensure that MJN is able to perform all of
the obligations constituting Shared Contract Liabilities under each MJN Shared
Contract.

(f) In the event that at any time or from time to time, any party hereto (or
Person in of such party’s respective Group), shall receive or otherwise possess
any Asset or Liability, as applicable, that is allocated to any other Person
pursuant to this Agreement or any Ancillary Agreement, such party shall use its
commercially reasonable efforts to promptly transfer, or cause to be
transferred, such Asset or Liability, as applicable, to the Person so entitled
thereto. Prior to any such transfer, the Person receiving or possessing such
Asset or Liability shall hold such Asset or Liability in trust for any such
other Person.

 

14



--------------------------------------------------------------------------------

SECTION 2.02. MJN Assets. (a) For purposes of this Agreement, “MJN Assets” shall
mean (without duplication):

(i) any and all Assets that are expressly contemplated by this Agreement or any
Ancillary Agreement (or Schedule 2.02(a)(i) or any other Schedules hereto or
thereto) as Assets to be transferred to MJN or any other Person in the MJN
Group, including any MJN Employee Assets (other than Excluded Employee Assets);

(ii) any rights of any Person in the MJN Group under any of the Insurance
Policies;

(iii) (A) any MJN Contracts, (B) all issued and outstanding capital stock of the
Subsidiaries of BMS set forth or described in Schedule 2.02(a)(iii), and (C) the
shares of capital stock of certain entities held by BMS as set forth or
described in Schedule 2.02(a)(iii);

(iv) any Assets reflected in the MJN Balance Sheet as Assets of MJN and its
Subsidiaries, subject to any dispositions of such Assets subsequent to the date
of the MJN Balance Sheet; and

(v) any and all Assets owned or held immediately prior to the Separation Date by
BMS or any of its Subsidiaries that are related primarily to the Mead Johnson
Business. The intention of this clause (v) is only to rectify any inadvertent
omission of transfer or conveyance of any Assets that, had the parties given
specific consideration to such Asset as of the Separation Date hereof, would
have otherwise been classified as an MJN Asset. No Asset shall be deemed to be
an MJN Asset solely as a result of this clause (v) if such Asset is within the
category or type of Asset expressly covered by the subject matter of an
Ancillary Agreement. In addition, no Asset shall be deemed an MJN Asset solely
as a result of this clause (v) unless a claim with respect thereto is made by
MJN on or prior to the first anniversary of the Separation Date.

Notwithstanding the foregoing, the MJN Assets shall not in any event include the
Excluded Assets referred to in Section 2.02(b).

(b) For the purposes of this Agreement, “Excluded Assets” shall mean (without
duplication):

(i) the Assets set forth or described in Schedule 2.02(b)(i);

(ii) any and all Assets that are expressly contemplated by this Agreement or any
Ancillary Agreement (or the Schedules hereto or thereto) as Assets to be
retained by BMS or any other Person in the BMS Group;

 

15



--------------------------------------------------------------------------------

(iii) the Excluded Employee Assets;

(iv) any contract or agreement set forth or described in Schedule 2.02(b)(iii);
and

(v) all other Assets of BMS that are not MJN Assets.

SECTION 2.03. MJN Liabilities. (a) For the purposes of this Agreement, “MJN
Liabilities” shall mean (without duplication with Section 2.03(b)):

(i) any and all Liabilities that are expressly contemplated by this Agreement or
any Ancillary Agreement (or Schedule 2.03(a)(i) or any other Schedules hereto or
thereto) as Liabilities to be assumed by MJN or any Person in the MJN Group, and
all agreements, obligations and Liabilities of any Person in the MJN Group under
this Agreement or any of the Ancillary Agreements;

(ii) all Liabilities, including any MJN Employee Liabilities (other than
Excluded Employee Liabilities) and Environmental Liabilities (other than the
Excluded Environmental Liabilities and except as provided in
Section 2.03(a)(iii) below), primarily relating to, arising out of or resulting
from:

(A) the operation of the Mead Johnson Business, as conducted at any time prior
to, on or after the Separation Date (including any Liability relating to,
arising out of or resulting from any act or failure to act by any director,
officer, manager, member, employee or agent (whether or not such act or failure
to act is or was within such Person’s authority));

(B) the operation of any business conducted by any Person in the MJN Group at
any time after the Separation Date (including any Liability relating to, arising
out of or resulting from any act or failure to act by any director, officer,
manager, member, employee or agent (whether or not such act or failure to act is
or was within such Person’s authority)); or

(C) any MJN Assets (including any MJN Contracts and any real property and
leasehold interests (including, for the avoidance of doubt, the manufacturing
facilities and associated real property set forth or described in Schedule
2.03(a)(ii)(c))),

in any such case whether occurring or arising before, on or after the Separation
Date;

 

16



--------------------------------------------------------------------------------

(iii) all Environmental Liabilities relating to, arising out of or resulting
from:

(A) manufacturing, finishing, or other operations primarily associated with the
BMS Business as conducted by MJN or any other Person in the MJN Group at any
time prior to or on the Separation Date;

(B) except as otherwise provided in (A) above, any real property that is an MJN
Asset, to the extent not directly relating to, arising out of or resulting from
any fixtures, machinery, equipment, infrastructure or other Assets specifically
installed or constructed at the site by or for the BMS Business (regardless of
ownership), in any such case, whether occurring or arising before, on or after
the Separation Date; and

(C) any real property that is an Excluded Asset, to the extent directly relating
to, arising out of or resulting from any fixtures, machinery, equipment,
infrastructure or other Assets specifically installed or constructed at the site
by or for the Mead Johnson Business (regardless of ownership), in any case,
whether occurring or arising before, on or after the Separation Date.

(iv) all Liabilities relating to, arising out of or resulting from the
Intercompany Notes or the Revolving Credit Facility;

(v) all Liabilities including any Environmental Liabilities (other than the
Excluded Environmental Liabilities) relating to, arising out of or resulting
from any of the terminated, divested or discontinued businesses and operations
of the Mead Johnson Business;

(vi) all Liabilities including any Environmental Liabilities (other than the
Excluded Environmental Liabilities) reflected as liabilities or obligations of
MJN in the MJN Balance Sheet, subject to any discharge of such Liabilities
subsequent to the date of the MJN Balance Sheet; and

(vii) all MJN Shared Contract Liabilities, whether arising before, on or after
the Separation Date.

Notwithstanding the foregoing, the MJN Liabilities shall not include the
Excluded Liabilities referred to in Section 2.03(b) below.

(b) For the purposes of this Agreement, “Excluded Liabilities” shall mean:

(i) any and all Liabilities that are expressly contemplated by this Agreement or
any Ancillary Agreement (or Schedule 2.03(b)(i) or any other Schedules hereto or
thereto) as Liabilities to be retained or assumed by BMS or any other Person in
the BMS Group, and all agreements and obligations of any Person in the BMS Group
under this Agreement or any of the Ancillary Agreements;

 

17



--------------------------------------------------------------------------------

(ii) any and all liabilities relating to, arising out of or resulting from any
Excluded Assets;

(iii) any Excluded Employee Liabilities;

(iv) any Environmental Liabilities relating to, arising out of or resulting
from:

(A) manufacturing, finishing, or other operations primarily associated with the
Mead Johnson Business as conducted by BMS or any other Person in the BMS Group
at any time prior to or on the Separation Date;

(B) except as otherwise provided in (A) above, any real property that is an
Excluded Asset, to the extent not directly relating to, arising out of or
resulting from any fixtures, machinery, equipment, infrastructure or other
Assets specifically installed or constructed at the site by or for the Mead
Johnson Business (regardless of ownership), in any such case, whether occurring
or arising before, on or after the Separation Date;

(C) any real property that is an MJN Asset, to the extent directly relating to,
arising out of or resulting from any fixtures, machinery, equipment,
infrastructure or other Assets specifically installed or constructed at the site
by or for the BMS Business (regardless of ownership), in any such case, whether
occurring or arising before, on or after the Separation Date; and

(D) set forth or described in Schedule 2.03(b)(iv) (the “Excluded Environmental
Liabilities”).

(v) Shared Contract Liabilities that are not MJN Shared Contract Liabilities;
and

(vi) all other Liabilities of BMS that are not MJN Liabilities.

SECTION 2.04. Termination of Agreements. (a) Except as set forth in
Section 2.04(b), in furtherance of the releases and other provisions of
Section 5.01 hereof, MJN and each Person in the MJN Group, on the one hand, and
BMS and each Person in the BMS Group, on the other hand, hereby terminate any
and all agreements, arrangements, commitments or understandings, whether or not
in writing, between or among MJN and any Person in the MJN Group, on the one
hand, and BMS and any Person in the BMS Group, on the other hand, effective as
of the Separation Date. No such terminated agreement, arrangement, commitment or
understanding (including any provision thereof which purports to survive
termination) shall be of any further force or effect after the

 

18



--------------------------------------------------------------------------------

Separation Date. Except as otherwise set forth or described in Schedule 2.04(a),
(i) all intercompany accounts receivable owed by BMS or any U.S. Person in the
BMS Group to MJN or any U.S. Person in the MJN Group shall be offset by all
intercompany accounts payable owed by MJN or any U.S. Person in the MJN Group to
BMS or any U.S. Person in the BMS Group, (ii) any net accounts receivable shall
be used to offset the balances of the foreign intercompany notes that remain
outstanding following the IPO to the extent the net proceeds from the IPO are
insufficient to fully repay the foreign intercompany notes as described in the
IPO Registration Statement, and (iii) the remainder of any net accounts
receivable shall be paid as a dividend of unwanted assets from MJN or any U.S.
Person in the MJN Group, as the case may be, directly or indirectly to ERS. Each
party shall, at the reasonable request of any other party, take, or cause to be
taken, such other actions as may be necessary to effect the foregoing.

(b) The provisions of Section 2.04(a) shall not apply to any of the following
agreements, arrangements, commitments or understandings (or to any of the
provisions thereof): (i) this Agreement and the Ancillary Agreements (and each
other agreement or instrument expressly contemplated by this Agreement or any
Ancillary Agreement to be entered into by any of the parties hereto or any
Person in their respective Groups); (ii) any agreements, arrangements,
commitments or understandings set forth or described in Schedule 2.04(b)(ii);
(iii) any agreements, arrangements, commitments or understandings to which any
Person other than the parties hereto and their respective Affiliates is a party
(it being understood that to the extent that the rights and obligations of the
parties and the Persons in their respective Groups under any such agreements,
arrangements, commitments or understandings constitute MJN Assets or MJN
Liabilities, they shall be assigned pursuant to Section 2.01); (iv) the
Intercompany Notes; (v) the Venezuela Note; (vi) the Revolving Credit Facility;
and (vii) any other agreements, arrangements, commitments or understandings that
this Agreement or any Ancillary Agreement expressly contemplates will survive
the Separation Date.

SECTION 2.05. Documents Relating to Other Transfers of Assets and Assumption of
Liabilities. In furtherance of the assignment, transfer and conveyance of MJN
Assets and the assumption of MJN Liabilities set forth in Section 2.01(a) and
(b) simultaneously with the execution and delivery hereof or as promptly as
practicable thereafter, (i) BMS shall execute and deliver, and shall cause its
Subsidiaries to execute and deliver, such bills of sale, stock powers,
certificates of title, deeds, assignments of contracts, assignment of
trademarks, assignment of domain names, assignment of patents, and other
instruments of transfer, conveyance and assignment (collectively, the “BMS
Transfer Documents”) as and to the extent necessary to evidence the transfer,
conveyance and assignment of all of BMS’s and its Subsidiaries’ right, title and
interest in and to the MJN Assets to MJN, and (ii) MJN shall execute and
deliver, to BMS and shall cause its Subsidiaries to execute and deliver, such
bills of sale, stock powers, certificates of title, assumptions of contracts and
other instruments of assumption (collectively, the “MJN Transfer Documents”, and
together with the BMS Transfer Documents, the “Transfer Documents”) as and to
the extent necessary to evidence the valid and effective assumption of the MJN
Liabilities by MJN.

 

19



--------------------------------------------------------------------------------

SECTION 2.06. Other Ancillary Agreements. On or prior to the Separation Date,
except as provided in Section 2.07, each of BMS and MJN will execute and deliver
all Ancillary Agreements to which it is a party.

SECTION 2.07. The Non-U.S. Plan. Each of BMS and MJN shall take, and shall cause
each Person in its respective Group to take, all commercially reasonable actions
as may be necessary to consummate the transactions contemplated by the Non-U.S.
Plan (whether on, prior to or after the Separation Date). Notwithstanding
anything in this Agreement or in any Ancillary Agreement to the contrary, no
party shall be entitled to receive or retain any Asset unless such party shall
have paid any consideration contemplated to be paid by it in connection
therewith pursuant to the Non-U.S. Plan.

SECTION 2.08. Representations and Warranties. (a) Each of BMS (on behalf of
itself and each Person in the BMS Group) and MJN (on behalf of itself and each
Person in the MJN Group) understands and agrees that, except as expressly set
forth herein or in any Ancillary Agreement, no party to this Agreement, any
Ancillary Agreement or any other agreement or document contemplated by this
Agreement, any Ancillary Agreement or otherwise, is representing or warranting
in any way, express or implied, as to the Assets, businesses or Liabilities
transferred or assumed as contemplated hereby or thereby, as to any Consents
required in connection therewith, as to the value or freedom from any Liens of,
or any other matter concerning, any Assets of such party, or as to the absence
of any defenses or right of setoff or freedom from counterclaim with respect to
any claim or other Asset, including any accounts receivable, of any party, or as
to the legal sufficiency of any assignment, document or instrument delivered
hereunder to convey title to any Asset or thing of value upon the execution,
delivery and filing hereof or thereof. Except as may expressly be set forth
herein or in any Ancillary Agreement, all such Assets are being transferred on
an “as is”, “where is” basis (and, in the case of any real property, by means of
a quitclaim or similar form deed or conveyance) and the respective transferees
shall bear the economic and legal risks that (i) any conveyance shall prove to
be insufficient to vest in the transferee good and marketable title, free and
clear of any Lien, and (ii) any necessary Consents or Governmental Approvals are
not obtained or that any requirements of laws or judgments are not complied
with.

(b) Notwithstanding the foregoing Section 2.08(a), BMS represents and warrants
and agrees with MJN that as of the Separation Date:

(i) The IPO Registration Statement, when it became effective, did not contain
and, as amended or supplemented, if applicable, will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading based
upon information relating to BMS furnished to MJN in writing by BMS expressly
for use therein.

(ii) All material federal, state, local and foreign tax returns required to be
filed by MJN and its “significant subsidiaries”, as defined in Rule 1-02(w) of
Regulation S-X under the Exchange Act (each, a “Significant Subsidiary”),
through the Separation Date have been filed and all taxes shown on such returns
have been paid. All material taxes due or

 

20



--------------------------------------------------------------------------------

claimed to be due from MJN and its Significant Subsidiaries have been paid,
other than taxes currently payable without penalty or interest and taxes being
contested in good faith and by appropriate proceedings and in, each case, for
which adequate reserves have been established on the books and records of MJN
and its Significant Subsidiaries in accordance with generally accepted
accounting principles. No material tax deficiency has been proposed, asserted
or, to the knowledge of BMS, threatened against MJN or any of its Significant
Subsidiaries or any of their respective properties or assets.

(iii) Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that is
maintained, administered or contributed to by BMS for employees or former
employees of MJN has to BMS’s knowledge been maintained in material compliance
with its terms and the requirements of any applicable statutes, orders, rules
and regulations, including but not limited to ERISA and the Code; no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any such plan excluding transactions effected
pursuant to a statutory or administrative exemption; and for each such plan that
is subject to the funding rules of Section 412 of the Code or Section 302 of
ERISA, no “accumulated funding deficiency” as defined in Section 412 of the Code
has been incurred, whether or not waived.

SECTION 2.09. Financing Arrangements. (a) Prior to or concurrently with the
Closing Date, MJN agrees to cause MJC to issue the Intercompany Notes by
amending and restating the Existing Note. MJN and BMS agree to cause MJC and
ERS, as the case may be, to take all commercially reasonable actions as may be
necessary to consummate the issuance of the Intercompany Notes. MJN will pay all
fees and expenses associated with the Intercompany Notes. Prior to or
concurrently with the Closing Date, MJN agrees to cause MJC to repay the
difference of $255,753,744 between the amount payable under the Existing Note
and the total amount payable under the Intercompany Notes (the “Amount of
Difference”), on a dollar-for-dollar basis, by means of transfer to ERS of net
accounts receivable owed by BMS to MJC. In case the amount of net accounts
receivable owed by BMS to MJC is not sufficient to repay the Amount of
Difference in full, BMS agrees to cause ERS to forgive a part of the Amount of
Difference, which is not repaid by means of transfer of the amount of net
accounts receivable owed by BMS to MJC.

(b) To the extent the net proceeds from the IPO are insufficient to fully repay
the foreign intercompany notes as described in the IPO Registration Statement,
BMS agrees to make a cash contribution to MJN in an amount equal to the
shortfall prior to or concurrently with this offering. Notwithstanding the
generality of the foregoing, the parties agree that BMS cash contribution to MJN
set forth in this paragraph shall be reduced by the outstanding amount of the
Venezuela Note. The Venezuela Note will survive the Separation Date. BMS agrees
to cause its Subsidiaries not to call the Venezuela Note for payment prior to
the fifth anniversary of its issuance.

 

21



--------------------------------------------------------------------------------

(c) To the extent the over-allotment option in connection with the IPO is not
exercised prior to the completion of the IPO, MJN agrees to owe an additional
obligation (the “Over-allotment Obligation”), which may be in the form of
indebtedness, to BMS in an amount equal to the maximum amount of the net
proceeds from the exercise of such over-allotment option. The Over-allotment
Obligation will accrue no interest, and any net proceeds from any exercise of
such over-allotment option will be applied toward the Over-allotment Obligation.
To the extent the over-allotment option is not exercised or partly exercised as
of the end of the over-allotment option exercise period (which is 30 days from
the Separation Date), BMS has agreed to forgive or otherwise reduce in full the
Over-allotment Obligation or the remaining part thereof, as applicable.

(d) Prior to or concurrently with the Closing Date, MJN intends to enter into
the Revolving Credit Facility. MJN and BMS agree to take all commercially
reasonable actions as may be necessary to consummate the entry into the
Revolving Credit Facility. MJN will pay all fees and expenses associated with
the entry into the Revolving Credit Facility.

(e) To the extent the cash balance on the Closing Date of MJN and its
subsidiaries to fund the operating requirements of its business is less than
$250,000,000, BMS agrees to contribute or otherwise transfer cash to MJN in an
amount equal to the shortfall in connection with the Closing Date.

SECTION 2.10. Governmental Approvals and Consents. (a) To the extent that the
Separation requires any Governmental Approvals or Consents, the parties will use
their commercially reasonable efforts to obtain any such Governmental Approvals
and Consents.

(b) If and to the extent that the valid, complete and perfected transfer or
assignment to the MJN Group of any MJN Assets would be a violation of applicable
laws or require any Consent or Governmental Approval in connection with the
Separation or the IPO, then, unless BMS shall otherwise mutually determine, the
transfer or assignment to the MJN Group of such MJN Assets shall be
automatically deemed deferred and any such purported transfer or assignment
shall be null and void until such time as all legal impediments are removed and
such Consents or Governmental Approvals have been obtained and the failure to so
transfer or assign any such MJN Assets shall not be a breach of the obligations
of BMS pursuant to Section 2.01 hereof. Notwithstanding the foregoing, such
Asset shall be deemed an MJN Asset for purposes of determining whether any
Liability is an MJN Liability.

(c) If the transfer or assignment of any MJN Assets intended to be transferred
or assigned hereunder including pursuant to the Non-U.S. Plan, is not
consummated on the Separation Date, whether as a result of the provisions of
Section 2.10(b) or for any other reason, then, to the extent permitted by
applicable law and subject to compliance with Section 2.12(b) by the Person to
whom

 

22



--------------------------------------------------------------------------------

the MJN Asset was to be transferred, the Person in the BMS Group retaining such
Asset shall thereafter hold such Asset for the use and benefit insofar as
reasonably possible, of the Person entitled thereto (at the expense of the
Person entitled thereto). In addition, the Person in the BMS Group retaining
such MJN Asset shall take such other actions as may be reasonably requested by
the Person to whom such MJN Asset is to be transferred in order to place such
Person, insofar as reasonably possible, in the same position as if such MJN
Asset had been transferred as contemplated hereby and so that all the benefits
and burdens relating to such MJN Asset, including possession, use, risk of loss,
potential for gain and dominion, control and command over such Assets, are to
inure from and after the Separation Date to the MJN Group. Notwithstanding the
foregoing, if following a request from BMS, MJN fails to discharge any due and
outstanding MJN Liability related to an MJN Asset being held by a Person in the
BMS Group, or otherwise fails to reasonably assure BMS that such MJN Liability
will be promptly discharged, then such Person in the BMS Group, in addition to
any other rights and remedies BMS may have hereunder, shall no longer be
required to hold such MJN Asset for the benefit of MJN and, subject to
Section 2.10(d), may retain such MJN Asset for its own use and benefit.

(d) If and when the Consents and Governmental Approvals, the absence of which
caused the deferral of transfer of any MJN Asset pursuant to Section 2.10(b),
are obtained, the transfer of the applicable MJN Asset shall be effected in
accordance with the terms of this Agreement; provided, however, that MJN has
satisfied its obligations pursuant to Section 2.12(b).

(e) The Person in the BMS Group retaining an MJN Asset due to the deferral of
the transfer of such MJN Asset shall not be obligated, in connection with the
foregoing, to expend any money unless the necessary funds are advanced by the
Person entitled to the MJN Asset, other than non-material out-of-pocket
administrative expenses, attorneys’ fees and recording or similar fees
reasonably necessary to protect the value of an MJN Asset and where, due to time
sensitivity, it is not practicable to first seek advancement of such funds. Such
amounts shall be promptly reimbursed by MJN or the Person in the MJN Group
entitled to such MJN Asset.

SECTION 2.11. Novation of Assumed MJN Liabilities. (a) Each of BMS and MJN, at
the request of the other, shall use its commercially reasonable efforts to
obtain, or to cause to be obtained, any consent, substitution, approval or
amendment required to novate or assign to the applicable Person in the MJN Group
all obligations under agreements, leases, licenses and other obligations or
Liabilities of any nature whatsoever that constitute MJN Liabilities (other than
any MJN Liability that constitutes a Shared Contract Liability), or to obtain in
writing the unconditional release of all parties to such arrangements other than
any Person in the MJN Group, so that, in any such case, MJN and its Subsidiaries
will be solely responsible for such Liabilities; provided, however, that neither
BMS nor MJN shall be obligated to pay any consideration therefor to any third
party from whom such consents, approvals, substitutions, amendments and releases
are requested; provided further, however, that any legal fees or other
administrative costs associated with obtaining such consents, approvals,
substitution, amendments and releases shall be borne by MJN. Without limiting
the foregoing, MJN shall use its commercially reasonable efforts to obtain, or
to cause to be obtained, any consent, substitution,

 

23



--------------------------------------------------------------------------------

approval or amendment required to novate or assign to the applicable person in
the MJN Group all obligations or Liabilities of any nature whatsoever under the
ISDA Master Agreement dated as of January 11, 2008, between BMS and Citibank,
N.A. or other hedging agreements that constitute MJN Liabilities.

(b) If BMS or MJN is unable to obtain, or to cause to be obtained, any such
required consent, approval, release, substitution or amendment, the applicable
Person in the BMS Group shall continue to be bound by such agreements, leases,
licenses and other obligations that constitute MJN Liabilities and, unless not
permitted by law or the terms thereof, MJN shall, as agent or subcontractor for
BMS or such other Person, as the case may be, pay, perform and discharge fully
all such obligations or other Liabilities of BMS or such other Person that
constitute MJN Liabilities, as the case may be, thereunder from and after the
Separation Date. MJN shall indemnify each BMS Indemnitee, and hold each of them
harmless against any Liabilities arising in connection therewith. Subject to the
last sentence of Section 2.10(c), BMS shall, without further consideration, pay
or remit, or cause to be paid or remitted, to MJN promptly all money, rights and
other consideration received by it or any Person in its respective Group in
respect of such performance. If and when any such consent, approval, release,
substitution or amendment shall be obtained or such agreement, lease, license or
other rights or obligations shall otherwise become assignable or able to be
novated, BMS shall thereafter assign, or cause to be assigned, all its rights,
obligations and other Liabilities thereunder or any rights or obligations of any
Person in its Group to MJN without payment of further consideration and MJN
shall, without the payment of any further consideration, assume such rights and
obligations.

SECTION 2.12. Novation of Assumed Liabilities other than MJN Liabilities.
(a) Each of BMS and MJN, at the request of the other, shall use its commercially
reasonable efforts to obtain, or to cause to be obtained, any consent,
substitution, approval or amendment required to novate or assign all obligations
under agreements, leases, licenses and other obligations or Liabilities of any
nature whatsoever that do not constitute MJN Liabilities, or to obtain in
writing the unconditional release of all parties to such arrangements other than
any Person in the BMS Group, so that, in any such case, the Persons in the BMS
Group will be solely responsible for such Liabilities; provided, however, that
neither BMS nor MJN shall be obligated to pay any consideration therefor to any
third party from whom such consents, approvals, substitutions and amendments are
requested; provided further, however, that any legal fees or other
administrative costs associated with obtaining such consents, approvals,
substitution and amendments shall be borne by BMS.

(b) If BMS or MJN is unable to obtain, or to cause to be obtained, any such
required consent, approval, release, substitution or amendment, the applicable
Person in the MJN Group shall continue to be bound by such agreements, leases,
licenses and other obligations and, unless not permitted by law or the terms
thereof, BMS shall cause a Person in the BMS Group, as agent or subcontractor
for such Person in the MJN Group, to pay, perform and discharge fully all the
obligations or other Liabilities of such Person in the MJN Group thereunder from
and after the Separation Date. BMS shall indemnify each MJN Indemnitee and hold
each

 

24



--------------------------------------------------------------------------------

of them harmless against any Liabilities arising in connection therewith. MJN
shall cause each Person in the MJN Group without further consideration, to pay
and remit, or cause to be paid or remitted, to BMS or to another Person in the
BMS Group specified by BMS promptly all money, rights and other consideration
received by it or any Person in the MJN Group in respect of such performance. If
and when any such consent, approval, release, substitution or amendment shall be
obtained or such agreement, lease, license or other rights or obligations shall
otherwise become assignable or able to be novated, MJN shall promptly assign, or
cause to be assigned, all its rights, obligations and other Liabilities
thereunder or any rights or obligations of any Person in the MJN Group to BMS or
to another Person in the BMS Group specified by BMS without payment of further
consideration and BMS, without the payment of any further consideration shall,
or shall cause such other Person in the BMS Group to, assume such rights and
obligations.

SECTION 2.13. Value Added Tax. (a) Subject to Section 2.13(b), BMS and MJN agree
that any VAT payable with respect to the transactions contemplated by any Local
Asset Purchase Agreement shall, as between Seller and Buyer, be payable by Buyer
in addition to the purchase price stated in such agreement and Buyer shall,
immediately upon written demand being made by Seller (such demand being
accompanied by a valid VAT tax invoice issued by Seller to Buyer and reasonable
evidence of Seller’s liability to account for such VAT), pay to Seller the
amount of VAT payable in respect of that transaction. If the relevant Tax
Authorities subsequently determine that a supply should have been exempt,
subject to a reduced rate of VAT or zero-rated for VAT purposes, either as the
supply of a going concern or otherwise, Seller shall repay to Buyer the amount
of any VAT previously paid by Buyer to the extent that Seller has actually
received a refund from the relevant Taxing Authority.

(b) If the parties to any Local Asset Purchase Agreement agree that the
transaction evidenced by such agreement meets the requirements for VAT exemption
or zero-rating for VAT purposes as the supply of a going concern, then the
provisions of Section 2.13(a) shall not apply and instead MJN and BMS (on behalf
of the parties to any such agreement) agree that (i) such agreement evidences
the supply of a going concern by Seller for VAT purposes and (ii) the
transaction evidenced by such agreement is exempt or zero-rated (as applicable)
for VAT purposes. If it later is ascertained or determined that the transaction
is subject to VAT, the VAT will, as between Seller and Buyer, be payable by
Buyer in addition to the purchase price stated in such Local Asset Purchase
Agreement and Buyer shall, immediately upon written demand being made by Seller
(such demand being accompanied by a valid VAT tax invoice issued by Seller to
Buyer and reasonable evidence of Seller’s liability to account for such VAT),
pay to Seller the amount of VAT payable in respect of that transaction. Buyer
shall also pay to Seller, on written demand being made, any additional tax,
penalty or interest levied on Seller in relation to such VAT (any such
additional tax, penalty or interest, “Default VAT”), provided that the liability
of Buyer to pay to Seller Default VAT shall only extend to Default VAT that has
arisen up until the time that Buyer has paid to Seller an amount in cleared
funds which, if paid by Seller to the relevant Taxing Authority, would ensure
that no further liability for Default VAT would accrue in relation to the VAT
payable in respect of this transaction.

 

25



--------------------------------------------------------------------------------

ARTICLE III

The IPO and Actions Pending the IPO

SECTION 3.01. The IPO. BMS and MJN shall use their commercially reasonable
efforts to consummate the IPO.

SECTION 3.02. Proceeds of the IPO. The IPO will be a primary offering of Class A
Common Stock and the net proceeds of the IPO will be used as described in the
Prospectus.

SECTION 3.03. Charter; By-laws. Prior to the effectiveness of the IPO
Registration Statement, BMS and MJN will each take all actions that may be
required to provide for the adoption by MJN of the Amended and Restated
Certificate of Incorporation of MJN substantially in the form attached as
Exhibit A and the Amended and Restated By-laws of MJN substantially in the form
attached as Exhibit B.

ARTICLE IV

Closing of the Separation Transactions

SECTION 4.01. Separation Date. The closing of the transactions set forth in
Article II (the “Separation”) shall take place at the offices of Cravath,
Swaine & Moore LLP, 825 Eighth Avenue, New York, New York 10019, at 9:00 a.m.
New York time on the date (the “Separation Date”) set for the pricing of the
IPO.

ARTICLE V

Mutual Releases; Indemnification

SECTION 5.01. Release of Pre-Closing Claims. (a) Except as provided in
Section 5.01(c) and Section 5.03, effective as of the Separation Date, MJN does
hereby, for itself and for each of its Subsidiaries that is in the MJN Group as
of the Separation Date, release and forever discharge BMS and each of its
Subsidiaries that are in the BMS Group, and all Persons who at any time prior to
the Separation Date have been stockholders, directors, officers, managers,
members or agents of any Person in the BMS Group (in each case, in their
respective capacities as such), and their respective heirs, executors,
administrators, successors and assigns, from any and all Liabilities whatsoever,
whether at law or in equity (including any rights of contribution or recovery),
whether arising under any contract or agreement, by operation of law or
otherwise, existing or arising from any acts or events occurring or failing to
occur or alleged to have occurred or to have failed to occur or any conditions
existing or alleged to have existed in each case on or before the Separation
Date, including in connection with the transactions and all other activities to
implement the Separation and the IPO.

(b) Except as provided in Section 5.01(c) and Section 5.02, effective as of the
Separation Date, BMS does hereby, for itself and for each of its Subsidiaries
that is in the BMS Group, release and forever discharge MJN and each of its
Subsidiaries that is in

 

26



--------------------------------------------------------------------------------

the MJN Group as of the Separation Date, and all Persons who at any time prior
to the Separation Date have been stockholders, directors, officers, managers,
members or agents of any Person in the MJN Group (in each case, in their
respective capacities as such), and their respective heirs, executors,
administrators successors and assigns, from any and all Liabilities whatsoever,
whether at law or in equity (including any rights of contribution or recovery),
whether arising under any contract or agreement, by operation of law or
otherwise, existing or arising from any acts or events occurring or failing to
occur or alleged to have occurred or to have failed to occur or any conditions
existing or alleged to have existed in each case on or before the Separation
Date, including in connection with the transactions and all other activities to
implement the Separation and the IPO.

(c) Nothing contained in Section 5.01(a) or (b) shall impair any right of any
Person to enforce this Agreement, any Ancillary Agreement or any agreements,
arrangements, commitments or understandings that are specified in
Section 2.04(b) or the applicable Schedules thereto not to terminate as of the
Separation Date or Section 2.06, in each case in accordance with its terms.
Nothing contained in Section 5.01(a) or (b) shall release any Person from:

(i) any Liability provided in or resulting from any agreement among any Persons
in the BMS Group or the MJN Group that is specified in Section 2.04(b) or the
applicable Schedules thereto as not to terminate as of the Separation Date, or
any other Liability specified in such Section 2.04(b) as not to terminate as of
the Separation Date;

(ii) any Liability assumed, transferred, assigned or allocated to the Group of
which such Person is a member in accordance with, or any other Liability of any
Person in any Group under, this Agreement or any Ancillary Agreement;

(iii) any Liability for the sale, lease, construction or receipt of goods,
property or services purchased, obtained or used in the ordinary course of
business by a Person in one Group from a Person in the other Group prior to the
Separation Date;

(iv) any Liability for unpaid amounts for products or services or refunds owing
on products or services due on a value-received basis for work done by a Person
in one Group at the request or on behalf of a Person in the other Group;

(v) any Liability that the parties may have with respect to indemnification,
recovery or contribution pursuant to this Agreement for claims brought against
the parties by third Persons, which Liability shall be governed by the
provisions of this Article V and, if applicable, the appropriate provisions of
the Ancillary Agreements; or

(vi) any Liability the release of which would result in the release of any
Person other than a Person released pursuant to this Section 5.01.

 

27



--------------------------------------------------------------------------------

(d) MJN shall not, and shall not permit any Person in the MJN Group, to make any
claim or demand, or commence any Action asserting any claim or demand, including
any claim of contribution, recovery or any indemnification, against BMS or any
Person in the BMS Group, or any other Person released pursuant to
Section 5.01(a), with respect to any Liabilities released pursuant to
Section 5.01(a). BMS shall not, and shall not permit any Person in the BMS
Group, to make any claim or demand, or commence any Action asserting any claim
or demand, including any claim of contribution, recovery or any indemnification
against MJN or any Person in the MJN Group, or any other Person released
pursuant to Section 5.01(b), with respect to any Liabilities released pursuant
to Section 5.01(b).

(e) It is the intent of each of BMS and MJN, by virtue of the provisions of this
Section 5.01, to provide for a full and complete release and discharge of all
Liabilities existing or arising from all acts and events occurring or failing to
occur or alleged to have occurred or to have failed to occur and all conditions
existing or alleged to have existed in each case on or before the Separation
Date, between or among MJN or any Person in the MJN Group, on the one hand, and
BMS or any Person in the BMS Group, on the other hand (including any contractual
agreements or arrangements existing or alleged to exist between or among any
such Persons on or before the Separation Date), except as expressly set forth in
Section 5.01(c). At any time, at the request of any other party, each party
shall cause each Person in its respective Group to execute and deliver releases
reflecting the provisions hereof.

SECTION 5.02. Indemnification by MJN. Except as provided in Section 5.04 and
Section 5.07, MJN shall, and shall cause each of its Subsidiaries that is in the
MJN Group as of the Separation Date, to jointly and severally indemnify, defend
and hold harmless BMS, each Person in the BMS Group and each of their respective
directors, officers, managers, members and employees, and each of the heirs,
executors, successors and assigns of any of the foregoing (collectively, the
“BMS Indemnitees”), from and against any and all Liabilities of the BMS
Indemnitees relating to, arising out of or resulting from any of the following
items (without duplication and including any such Liabilities asserted by way of
setoff, counterclaim or defense or enforcement of any Lien):

(i) the failure of MJN or any other Person in the MJN Group or any other Person
to pay, perform or otherwise promptly discharge any MJN Liabilities in
accordance with their respective terms, whether prior to or after the Separation
Date;

(ii) any material breach by MJN or any Person in the MJN Group of this Agreement
or any Ancillary Agreement that does not contain its own indemnification
provisions; and

(iii) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement (or any amendment thereto) relating to
such registration, including all documents incorporated therein by reference, or
the omission or alleged omission therefrom of a material fact required to be
stated therein or necessary to make the statements

 

28



--------------------------------------------------------------------------------

therein not misleading or arising out of any untrue statement or alleged untrue
statement of a material fact contained in the IPO Registration Statement or
Prospectus or any other document filed by MJN or any Person in the MJN Group,
including all documents incorporated therein by reference, with the Commission
or otherwise used in connection with the IPO or the transactions contemplated
thereby (collectively, the “IPO Documents”), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
except that the indemnities set forth in this paragraph do not apply to
statements or omissions in any IPO Documents based upon the representations and
warranties of BMS set forth in Section 2.08(b). In connection with the
foregoing, MJN shall, and shall cause each of its Subsidiaries that is in the
MJN Group as of the Separation Date, to jointly and severally indemnify, defend
and hold harmless each BMS Indemnitee:

(A) against any and all losses, liabilities, claims, damages, judgments and
reasonable expenses whatsoever, as incurred, to the extent of the aggregate
amount paid in settlement of any litigation, investigation or proceeding by any
Governmental Authority, commenced or threatened, or of any other claim
whatsoever based upon any such untrue statement or omission, or any such alleged
untrue statement or omission, if such settlement is effected with the written
consent of MJN; and

(B) against any and all reasonable expense whatsoever, as incurred (including
reasonable fees and disbursements of counsel) incurred in investigating,
preparing or defending against any litigation, investigation or proceeding by
any Governmental Authority, commenced or threatened, in each case whether or not
such Person is a party, or any claim whatsoever based upon any such untrue
statement or omission, or any such alleged untrue statement or omission, to the
extent that any such expense is not paid under subparagraph (iii) above;

provided, however, that the indemnity contained in this subparagraph (iii) does
not apply to any BMS Indemnitee with respect to any loss, liability, claim,
damage, judgment or expense to the extent arising out of any untrue statement or
omission or alleged untrue statement or omission (A) made in reliance upon and
in conformity with written information furnished to MJN by such BMS Indemnitee
expressly for use in an IPO Document, or (B) if such untrue statement or
omission or alleged untrue statement or omission was corrected in an amended or
supplemented registration statement or prospectus and MJN had furnished copies
thereof to the BMS Indemnitee from which the Person asserting such loss,
liability, claim, damage, judgment or expense purchased the securities that are
the subject thereof on a timely basis prior to the date of sale by such BMS
Indemnitee to such Person.

 

29



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, in no event will any BMS
Indemnitee have the right to seek indemnification from any Person in the MJN
Group with respect to any claim or demand against any Person in the BMS Group
for the satisfaction of the Excluded Liabilities.

SECTION 5.03. Indemnification by BMS. Except as provided in Section 5.04 and
Section 5.07, BMS shall, and shall cause each of its Subsidiaries that is in the
BMS Group as of the Separation Date, to jointly and severally indemnify, defend
and hold harmless MJN and each of their respective directors, officers,
managers, members and employees, and each of the heirs, executors, successors
and assigns of any of the foregoing (collectively, the “MJN Indemnitees”), from
and against any and all Liabilities of the MJN Indemnitees relating to, arising
out of or resulting from any of the following items (without duplication and
including any Liabilities asserted by way of setoff, counterclaim or defense or
enforcement of any Lien):

(i) the failure of BMS or any other Person in the BMS Group or any other Person
to pay, perform or otherwise promptly discharge any Excluded Liabilities,
whether prior to or after the Separation Date; and

(ii) any material breach by BMS or any Person in the BMS Group of this Agreement
or any Ancillary Agreement that does not contain its own indemnification
provisions.

Notwithstanding anything to the contrary herein, in no event will any MJN
Indemnitee have the right to seek indemnification from any Person in the BMS
Group with respect to any claim or demand against any Person in the MJN Group
for the satisfaction of the MJN Liabilities.

SECTION 5.04. Indemnification Obligations Net of Insurance Proceeds and Other
Amounts; Shared Contract Liabilities. (a) The parties intend that any Liability
subject to indemnification or reimbursement pursuant to this Article V will be
net of Insurance Proceeds that actually reduce the amount of the Liability.
Accordingly, the amount which any party (an “Indemnifying Party”) is required to
pay to any Person entitled to indemnification hereunder (an “Indemnitee”) will
be reduced by any Insurance Proceeds theretofore actually recovered by or on
behalf of the Indemnitee in respect of the related Liability. If an Indemnitee
receives a payment (an “Indemnity Payment”) required by this Agreement from an
Indemnifying Party in respect of any Liability and subsequently receives
Insurance Proceeds, then the Indemnitee will pay to the Indemnifying Party an
amount equal to the excess of the Indemnity Payment received over the amount of
the Indemnity Payment that would have been due if the Insurance Proceeds had
been received, realized or recovered before the Indemnity Payment was made.

(b) An insurer who would otherwise be obligated to pay any claim shall not be
relieved of the responsibility with respect thereto or, solely by virtue of the
indemnification provisions hereof, have any subrogation rights with respect
thereto, it being expressly understood and agreed that no insurer or any other
third party shall be entitled to a “wind-fall” (i.e., a benefit such insurer or

 

30



--------------------------------------------------------------------------------

other third party would not be entitled to receive in the absence of the
indemnification provisions) by virtue of the indemnification provisions hereof.
Nothing contained in this Agreement or any Ancillary Agreement shall obligate
any Person in any Group to seek to collect or recover any Insurance Proceeds.

(c) If an indemnification claim is covered by the indemnification provisions of
an Ancillary Agreement, the claim shall be made under the Ancillary Agreement to
the extent applicable and the provisions thereof shall govern such claim. In no
event shall any party be entitled to double recovery from the indemnification
provisions of this Agreement and any Ancillary Agreement.

SECTION 5.05. Procedures for Indemnification of Third Party Claims. (a) If an
Indemnitee shall receive notice or otherwise learn of the assertion by a Person
(including any Governmental Authority) who is not a Person in the BMS Group or
the MJN Group of any claim or of the commencement by any such Person of any
Action (collectively, a “Third Party Claim”) with respect to which an
Indemnifying Party may be obligated to provide indemnification to such
Indemnitee pursuant to Section 5.02 or 5.03, or any other Section of this
Agreement, such Indemnitee shall give such Indemnifying Party written notice
thereof within 20 days after becoming aware of such Third Party Claim. Any such
notice shall describe the Third Party Claim in reasonable detail.
Notwithstanding the foregoing, the failure of any Indemnitee or other Person to
give notice as provided in this Section 5.05(a) shall not relieve the related
Indemnifying Party of its obligations under this Article V, except to the extent
that such Indemnifying Party is actually prejudiced by such failure to give
notice.

(b) An Indemnifying Party may elect to defend (and, unless the Indemnifying
Party has specified any reservations or exceptions, to seek to settle or
compromise, so long as such settlement or compromise contains an unconditional
release of each Indemnitee, whether or not a party to such Third Party Claim),
at such Indemnifying Party’s own expense and by such Indemnifying Party’s own
counsel, any Third Party Claim. Within 30 days after the receipt of notice from
an Indemnitee in accordance with Section 5.05(a) (or sooner, if the nature of
such Third Party Claim so requires), the Indemnifying Party shall notify the
Indemnitee of its election whether the Indemnifying Party will assume
responsibility for defending such Third Party Claim, which election shall
specify any reservations or exceptions. After notice from an Indemnifying Party
to an Indemnitee of its election to assume the defense of a Third Party Claim,
such Indemnitee shall have the right to employ separate counsel and to
participate in (but not control) the defense, compromise, or settlement thereof,
but the fees and expenses of such counsel shall be the expense of such
Indemnitee; provided, however, in the event that (i) the Indemnifying Party has
elected to assume the defense of the Third Party Claim but has specified, and
continues to assert, any reservations or exceptions in such notice or (ii) the
Third Party Claim involves injunctive or equitable relief, then, in any such
case, the reasonable fees and expenses of one separate counsel for all
Indemnitees shall be borne by the Indemnifying Party.

 

31



--------------------------------------------------------------------------------

(c) If an Indemnifying Party elects not to assume responsibility for defending a
Third Party Claim, or fails to notify an Indemnitee of its election as provided
in Section 5.05(b), such Indemnitee may defend such Third Party Claim at the
cost and expense of the Indemnifying Party.

(d) Unless the Indemnifying Party has failed to assume the defense of the Third
Party Claim in accordance with the terms of this Agreement, no Indemnitee may
settle or compromise any Third Party Claim without the consent of the
Indemnifying Party.

(e) No Indemnifying Party shall consent to entry of any judgment or enter into
any settlement of any Third Party Claim unless the settlement involves only
monetary relief which the Indemnifying Party has agreed to pay and includes a
full and unconditional release of the Indemnitee.

SECTION 5.06. Additional Matters. (a) Any claim on account of a Liability which
does not result from a Third Party Claim shall be asserted by written notice
given by the Indemnitee to the related Indemnifying Party. Such Indemnifying
Party shall have a period of 30 days after the receipt of such notice within
which to respond thereto. If such Indemnifying Party does not respond within
such 30-day period, such Indemnifying Party shall be deemed to have refused to
accept responsibility to make payment. If such Indemnifying Party does not
respond within such 30-day period or rejects such claim in whole or in part,
such Indemnitee shall be free to pursue such remedies as may be available to
such party as contemplated by this Agreement.

(b) In the event of payment by or on behalf of any Indemnifying Party to any
Indemnitee in connection with any Third Party Claim, such Indemnifying Party
shall be subrogated to and shall stand in the place of such Indemnitee as to any
events or circumstances in respect of which such Indemnitee may have any right,
defense or claim relating to such Third Party Claim against any claimant or
plaintiff asserting such Third Party Claim or against any other Person. Such
Indemnitee shall cooperate with such Indemnifying Party in a reasonable manner,
and at the cost and expense of such Indemnifying Party, in prosecuting any
subrogated right, defense or claim.

(c) In the event of an Action in which the Indemnifying Party is not a named
defendant, if either the Indemnified Party or Indemnifying Party shall so
request, the parties shall endeavor to substitute the Indemnifying Party for the
named defendant, if at all practicable. If such substitution or addition cannot
be achieved for any reason or is not requested, the named defendant shall allow
the Indemnifying Party to manage the Action as set forth in this Section, and
the Indemnifying Party shall fully indemnify the named defendant against all
costs of defending the Action (including court costs, sanctions imposed by a
court, attorneys’ fees, experts fees and all other external expenses), the costs
of any judgment or settlement, and the cost of any interest or penalties
relating to any judgment or settlement.

SECTION 5.07. Limitations on Cross Indemnities for Shared Sites. Notwithstanding
any provision to the contrary herein, any BMS Indemnitee, on the one hand, or
any MJN Indemnitee, on the other hand, shall only be entitled to indemnification
or

 

32



--------------------------------------------------------------------------------

reimbursement from the other party pursuant to this Article V for any
Environmental Liabilities relating to, arising out of or resulting from any
(a) environmental assessment, investigation, testing or sampling (including of
any ambient air, surface water, groundwater, land surface or subsurface strata,
soil and sediments, or at or within any building, structure, fixture or
equipment) at any Shared Site, or any part thereof, (except pursuant to of an
order by a relevant Governmental Authority or in reasonable response to an
immediate, imminent and substantial threat to human health or the environment as
required under Environmental Laws or to an emergency event or condition
involving personnel or property at such Site) to the extent: (i) the scope,
protocol and schedule of any such environmental assessment, investigation,
testing or sampling or any response, remediation or monitoring activities
(“Environmental Work”) is mutually determined by the parties in consultation
using good faith efforts; (ii) the party seeking indemnification or
reimbursement at such site affords the other party a reasonable opportunity to
review and comment on all written communications, correspondence and data
relating to such Environmental Work, and to attend and participate in
discussions, meetings, negotiations and settlements with any Governmental
Authority; (iii) any such environmental assessment, investigation, testing or
sampling is completed within five (5) years after the date hereof; and (iv) the
costs associated with such claim for indemnification do not exceed the costs
required to comply with the minimum applicable standards and/or requirements
under Environmental Law; or (b) reuse, recycling, or resale of any equipment
unless the owner of such equipment specifically approves the equipment for
reuse, recycling or resale.

SECTION 5.08. Remedies Cumulative. The remedies provided in this Article V shall
be cumulative and, subject to the provisions of Article VIII, shall not preclude
assertion by any Indemnitee of any other rights or the seeking of any and all
other remedies against any Indemnifying Party.

SECTION 5.09. Survival of Indemnities. The rights and obligations of each of BMS
and MJN and their respective Indemnitees under this Article V shall survive the
sale or other transfer by any party of any Assets or businesses or the
assignment by it of any Liabilities.

ARTICLE VI

Certain Business Matters

SECTION 6.02. Certain Business Matters. (a) No Person in any Group shall have
any duty to refrain from (i) engaging in the same or similar activities or lines
of business as any Person in the other Group, (ii) doing business with any
potential or actual supplier or customer of any Person in the other Group, or
(iii) engaging in, or refraining from, any other activities whatsoever relating
to any of the potential or actual suppliers or customers of any Person in the
other Group.

(b) Each of BMS and MJN is aware that from time to time certain business
opportunities may arise which more than one Group may be financially able to
undertake, and which are, from their nature, in the line of more than one
Group’s business and are of practical advantage to more than one Group.

 

33



--------------------------------------------------------------------------------

SECTION 6.03. Late Payments. Except as expressly provided to the contrary in
this Agreement or in any Ancillary Agreement, any amount not paid when due
pursuant to this Agreement (and any amounts billed or otherwise invoiced or
demanded and properly payable that are not paid within 30 days of such bill,
invoice or other demand) shall accrue interest at a rate per annum equal to the
Prime Rate plus 2%.

ARTICLE VII

Exchange of Information; Confidentiality

SECTION 7.01. Agreement for Exchange of Information; Archives. (a) Each of BMS
and MJN, on behalf of its respective Group, agrees to provide, or cause to be
provided, to the other Group, at any time before or after the Separation Date,
as soon as reasonably practicable after written request therefor, any
Information in the possession or under the control of such respective Group
which the requesting party reasonably needs (i) to comply with reporting,
disclosure, filing or other requirements imposed on the requesting party
(including under applicable securities or tax laws) by a Governmental Authority
having jurisdiction over the requesting party, (ii) for use in any other
judicial, regulatory, administrative, tax or other proceeding or in order to
satisfy audit, accounting, regulatory, litigation, tax or other similar
requirements, in each case other than claims or allegations that one party to
this Agreement has against the other, or (iii) subject to the foregoing clause
(ii), to comply with its obligations under this Agreement; provided, however,
that in the event that any party determines that any such provision of
Information could be commercially detrimental, violate any law or agreement, or
waive any attorney-client privilege, the parties shall take all commercially
reasonable measures to permit the compliance with such obligations in a manner
that avoids any such harm or consequence.

(b) After the Separation Date, MJN or BMS, as applicable, shall have access
during regular business hours (as in effect from time to time) to the documents
and records that relate to the Mead Johnson Business that are located in
archives retained or maintained by BMS or that relate to the BMS Business that
are located in archives retained or maintained by MJN, as applicable. MJN or
BMS, as applicable, may obtain copies (but not originals) of documents for bona
fide business purposes and may obtain objects for exhibition purposes for
reasonable periods of time if required for bona fide business purposes;
provided, however, that MJN or BMS, as applicable, shall cause any such objects
to be returned promptly in the same condition in which they were delivered to
such party and shall comply with any rules, procedures or other requirements,
and shall be subject to any restrictions (including prohibitions on removal of
specified objects) that are then applicable to the providing party. MJN or BMS,
as applicable, shall pay the applicable fee or rate per hour for archives
research services (subject to increase from time to time to reflect rates then
in effect) for the providing party generally. Nothing herein shall be deemed to
restrict the access of the providing party to any such documents or objects or
to impose any liability on the providing party if any such documents or objects
are not maintained or preserved by such party.

 

34



--------------------------------------------------------------------------------

(c) After the Separation Date, each of BMS and MJN (i) shall maintain in effect
at its own cost and expense adequate systems and controls to the extent
necessary to enable the Persons in the other Group to satisfy their respective
reporting, accounting, audit and other obligations, and (ii) shall provide, or
cause to be provided, to the other party (in such form as the providing party
retains such Information for its own use) all financial and other data and
Information as such requesting party determines necessary or advisable in order
to prepare its financial statements and reports or filings with any Governmental
Authority.

SECTION 7.02. Ownership of Information. Any Information owned by one Group that
is provided to a requesting party pursuant to Section 7.01 shall be deemed to
remain the property of the providing party. Unless specifically set forth
herein, nothing contained in this Agreement shall be construed as granting or
conferring rights of license or otherwise in any such Information.

SECTION 7.03. Compensation for Providing Information. The party requesting
Information agrees to reimburse the other party for the reasonable costs, if
any, of creating, gathering and copying such Information, to the extent that
such costs are incurred for the benefit of the requesting party. Except as may
be otherwise specifically provided elsewhere in this Agreement, such costs shall
be computed in accordance with the providing party’s standard methodology and
procedures.

SECTION 7.04. Record Retention. To facilitate the possible exchange of
Information pursuant to this Article VII and other provisions of this Agreement
after the Separation Date, the parties agree to use their commercially
reasonable efforts to retain all Information in their respective possession or
control on the Separation Date in accordance with the policies of BMS as in
effect on the Separation Date or such other policies as may be reasonably
adopted by the appropriate party after the Separation Date. For the avoidance of
doubt, such policies shall be deemed to apply to any Information in a party’s
possession or control on the Separation Date relating to the other parties. No
party will destroy, or permit any of its Subsidiaries to destroy, any
Information which the other party may have the right to obtain pursuant to this
Agreement prior to the third anniversary of the Separation Date without first
using its commercially reasonable efforts to notify the other party of the
proposed destruction and giving the other party the opportunity to take
possession of such information prior to such destruction; provided, however,
that in the case of any Information relating to taxes, employee benefits or
environmental liabilities, such period shall be extended to the expiration of
the applicable statute of limitations (giving effect to any extensions thereof).

SECTION 7.05. Limitations of Liability. Except as otherwise provided in Article
V, no party shall have any liability to any other party in the event that any
Information exchanged or provided pursuant to this Agreement is found to be
inaccurate in the absence of willful misconduct by the party providing such
Information. No party shall have any liability to any other party if any
Information is destroyed after commercially reasonable efforts by such party to
comply with the provisions of Section 7.04.

 

35



--------------------------------------------------------------------------------

SECTION 7.06. Other Agreements Providing for Exchange of Information. The rights
and obligations granted under this Article VII are subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange,
retention or confidential treatment of Information set forth in any Ancillary
Agreement.

SECTION 7.07. Production of Witnesses; Records; Cooperation. (a) After the
Separation Date, except in the case of an adversarial Action by one party or
Persons in its Group against another party or Person in its Group, each party
hereto will use its commercially reasonable efforts to make available to each
other party, upon written request, the then current directors, officers,
employees, other personnel and agents of the Person in its respective Group as
witnesses and any books, records or other documents within its control or which
it otherwise has the ability to make available, to the extent that any such
Person (giving consideration to business demands of such directors, officers,
employees, other personnel and agents) or books, records or other documents may
reasonably be required in connection with any Action in which the requesting
party may from time to time be involved, regardless of whether such Action is a
matter with respect to which indemnification may be sought hereunder. The
requesting party shall bear all costs and expenses in connection therewith.

(b) If an Indemnifying Party chooses to defend or to seek to compromise or
settle any Third Party Claim, the other party shall make available to such
Indemnifying Party, upon written request then current directors, officers,
employees, other personnel and agents of the Persons in its respective Group as
witnesses and any books, records or other documents within its control, to the
extent that any such Person (giving consideration to business demands of such
directors, officers, employees, other personnel and agents) or books, records or
other documents may reasonably be required in connection with such defense,
settlement or compromise, or such prosecution, evaluation or pursuit, as the
case may be, and shall otherwise reasonably cooperate in such defense,
settlement or compromise, or such prosecution, evaluation or pursuit, as the
case may be.

(c) Without limiting the foregoing, the parties shall cooperate and consult to
the extent reasonably necessary with respect to any Actions.

(d) The obligation of the parties to provide witnesses pursuant to this
Section 7.07 is intended to be interpreted in a manner so as to facilitate
cooperation and shall include the obligation to provide as witnesses employees
and other officers without regard to whether the witness or the employer of the
witness could assert a possible business conflict (subject to the exception set
forth in the first sentence of Section 7.07(a)).

(e) In connection with any matter contemplated by this Section 7.07 the parties
will enter into a mutually acceptable joint defense agreement so as to maintain
to the extent practicable any applicable attorney-client privilege or work
product immunity of any Person in any Group.

 

36



--------------------------------------------------------------------------------

SECTION 7.08. Confidentiality. (a) Subject to Section 7.09, each of BMS and MJN,
on behalf of itself and each Person in its respective Group, agrees to hold, and
to cause its respective directors, officers, employees, agents, accountants,
counsel and other advisors and representatives to hold, in strict confidence,
with at least the same degree of care that applies to the confidential and
proprietary information of BMS pursuant to policies in effect as of the
Separation Date, all Information concerning the other Group that is either in
its possession (including Information in its possession prior to the Separation
Date) or furnished the other Group or its respective directors, officers,
managers, members, employees, agents, accountants, counsel and other advisors
and representatives at any time pursuant to this Agreement or otherwise, and
shall not use any such Information other than for such purposes as shall be
expressly permitted hereunder or thereunder, except, in each case, to the extent
that such Information has been (i) in the public domain through no fault of such
party or any Person in such Group or any of their respective directors,
officers, managers, members, employees, agents, accountants, counsel and other
advisors and representatives, (ii) later lawfully acquired from other sources by
such party (or any Person in such party’s Group) which sources are not
themselves bound by a confidentiality obligation or (iii) independently
generated without reference to any proprietary or confidential Information of
the other party.

(b) Each party agrees not to release or disclose, or permit to be released or
disclosed, any Information of the other Group to any other Person, except its
directors, officers, managers, members, employees, agents, accountants, counsel
and other advisors and representatives who need to know such Information (who
shall be advised of their obligations hereunder with respect to such
Information), except in compliance with Section 7.09.

SECTION 7.09. Protective Arrangements. In the event that any party or any Person
in its Group either determines on the advice of its counsel that it is required
to disclose any Information pursuant to applicable law (including pursuant to
any rule or regulation of the Commission) or receives any demand under lawful
process or from any Governmental Authority to disclose or provide Information of
any other party (or any Person in any other party’s Group) that is subject to
the confidentiality provisions hereof, such party shall notify the other party
prior to disclosing or providing such Information and shall cooperate at the
expense of such other party in seeking any reasonable protective arrangements
(including by seeking confidential treatment of such Information) requested by
such other party. Subject to the foregoing, the Person that received such a
request or determined that it is required to disclose Information may thereafter
disclose or provide Information to the extent required by such law (as so
advised by counsel) or by lawful process or such Governmental Authority;
provided, however, that such Person provides the other party upon request with a
copy of the Information so disclosed.

 

37



--------------------------------------------------------------------------------

ARTICLE VIII

Dispute Resolution

SECTION 8.01. Disputes. Except as otherwise specifically provided in any
Ancillary Agreement, the procedures for discussion, negotiation and mediation
set forth in this Article VIII shall apply to all disputes, controversies or
claims (whether arising in contract, tort or otherwise) that may arise out of or
relate to, or arise under or in connection with this Agreement, or the
transactions contemplated hereby (including all actions taken in furtherance of
the transactions contemplated hereby on or prior to the Separation Date), or the
commercial or economic relationship of the parties relating hereto or thereto,
between or among any Person in the BMS Group and the MJN Group.

SECTION 8.02. Escalation; Mediation. (a) It is the intent of the parties to use
their respective commercially reasonable efforts to resolve expeditiously any
dispute, controversy or claim between or among them with respect to the matters
covered hereby that may arise from time to time on a mutually acceptable
negotiated basis. In furtherance of the foregoing, any party involved in a
dispute, controversy or claim may deliver a notice (an “Escalation Notice”)
demanding an in person meeting involving representatives of the parties at a
senior level of management of the parties (or if the parties agree, of the
appropriate strategic business unit or division within such entity). A copy of
any such Escalation Notice shall be given to the General Counsel, or like
officer or official, of each party involved in the dispute, controversy or claim
(which copy shall state that it is an Escalation Notice pursuant to this
Agreement). Any agenda, location or procedures for such discussions or
negotiations between the parties may be established by the parties from time to
time; provided, however, that the parties shall use their commercially
reasonable efforts to meet within 30 days of the Escalation Notice.

(b) If the parties are not able to resolve the dispute, controversy or claim
(except those relating to Environmental Liabilities, which are addressed in
Section 8.02 (c) below) through the escalation process referred to above, then
the matter shall be referred to mediation. The parties shall retain a mediator
to aid the parties in their discussions and negotiations by informally providing
advice to the parties. Any opinion expressed by the mediator shall be strictly
advisory and shall not be binding on the parties, nor shall any opinion
expressed by the mediator be admissible in any other proceeding. The mediator
may be chosen from a list of mediators previously selected by the parties or by
other agreement of the parties. Costs of the mediation shall be borne equally by
the parties involved in the matter, except that each party shall be responsible
for its own expenses. Mediation shall be a prerequisite to the commencement of
any action by either party.

(c) If the parties are not able to resolve any technical or factual dispute,
controversy or claim relating to Environmental Liabilities through the
escalation process referred to above, then the parties shall jointly retain a
technical mediator, such as a third-party environmental consultant or other
independent person with specific technical expertise in the matter involved in
the dispute, controversy or claim to aid the parties in their discussions and
negotiations. The technical mediator shall provide informal advice

 

38



--------------------------------------------------------------------------------

to the parties and, if requested by both parties, shall also provide a written
opinion letter or report summarizing the matter in dispute, identifying any
significant assumptions or informational gaps underlying that summary, and
setting forth the conclusions and recommendations of the technical mediator.
Unless mutually agreed by the parties in writing, any opinion expressed by the
technical mediator shall be strictly advisory and shall not be binding on the
parties, nor shall any opinion expressed or delivered by the technical mediator
be admissible in any other proceeding. The technical mediator may be chosen from
a list of experts previously selected by the parties or by other agreement of
the parties. Costs related to the technical mediator’s work, including any
investigation, data-gathering or sampling recommended by the technical mediator,
shall be borne equally by the parties involved in the matter, except that each
party shall be responsible for its own expenses. Technical mediation shall be a
prerequisite to the commencement of any action by either party.

SECTION 8.03. Court Actions. (a) In the event that any party, after complying
with the provisions set forth in Section 8.02 above, desires to commence an
Action, such party, subject to Section 11.16, may submit the dispute,
controversy or claim (or such series of related disputes, controversies or
claims) to any court of competent jurisdiction.

(b) Unless otherwise agreed in writing, the parties will continue to provide
service and honor all other commitments under this Agreement during the course
of dispute resolution pursuant to the provisions of this Article VIII, except to
the extent such commitments are the subject of such dispute, controversy or
claim.

ARTICLE IX

Further Assurances and Additional Covenants

SECTION 9.01. Further Assurances. (a) In addition to the actions specifically
provided for elsewhere in this Agreement, each of the parties hereto shall use
its commercially reasonable efforts, prior to, on and after the Separation Date,
to take, or cause to be taken, all actions, and to do, or cause to be done, all
things, reasonably necessary, proper or advisable under applicable laws,
regulations and agreements to consummate and make effective the transactions
contemplated by this Agreement, including the Non-U.S. Plan.

(b) Prior to, on and after the Separation Date, each party hereto shall
cooperate with the other party, and without any further consideration, but at
the expense of the requesting party, to execute and deliver, or use its
commercially reasonable efforts to cause to be executed and delivered, all
instruments, including instruments of conveyance, assignment and transfer
(including any Transfer Documents), and to make all filings with, and to obtain
all consents, approvals or authorizations of, any Governmental Authority or any
other Person under any permit, license, agreement, indenture or other instrument
(including any Consents or Governmental Approvals), and to take all such other
actions as such party may reasonably be requested to take by such other party
hereto from time to time, consistent with the terms of this Agreement, including
the Non-U.S. Plan, in order to effectuate the

 

39



--------------------------------------------------------------------------------

provisions and purposes of this Agreement and the transfers of the MJN Assets
and the assignment and assumption of the MJN Liabilities and the other
transactions contemplated hereby. Except as otherwise specifically provided in
any Ancillary Agreement and without limiting the foregoing and Section 2.10, BMS
will, at the reasonable request, cost and expense of MJN, take such other
actions as may be reasonable necessary to vest in the applicable Person in the
MJN Group good and marketable title, free and clear of any Lien, if and to the
extent it is practicable to do so and so long as no Person in the BMS Group is
materially adversely affected by taking such other actions.

(c) On or prior to the Separation Date, BMS and MJN in their respective
capacities as direct and indirect stockholders of their respective Subsidiaries,
shall each ratify any actions which are reasonably necessary or desirable to be
taken by BMS, MJN or any other Subsidiary of MJN or BMS, as the case may be, to
effectuate the transactions contemplated by this Agreement.

(d) BMS and MJN, and each of the Persons in their respective Groups, waive (and
agree not to assert against any of the others) any claim or demand that any of
them may have against any of the others for any Liabilities or other claims
relating to or arising out of: (i) the failure of MJN or any Person in the MJN
Group, on the one hand, or of BMS or any Person in the BMS Group, on the other
hand, to provide or make any notification, submission, filing or disclosure
required under any state property transfer requirements or other Environmental
Law in connection with the Separation or the other transactions contemplated by
this Agreement, including the transfer by any Person in any Group to any Person
in the other Group of ownership or operational control of any Assets not
previously owned or operated by such transferee and/or the transfer or securing
of Governmental Approvals required under Environmental Law for such Assets or
operations, or (ii) any inadequate, incorrect or incomplete notification,
submission or filing or disclosure under any such state property transfer
requirements or other Environmental Law by the applicable transferor. To the
extent any Liability to any Governmental Authority or any third Person arises
out of any action or inaction described in clause (i) or (ii) above, the
transferee or owner of the applicable or relevant Asset hereby assumes and
agrees to pay any such Liability.

(e) Prior to the Separation Date, if one or both of the parties identifies any
commercial or other service that is needed to assure a smooth and orderly
transition of the businesses in connection with the consummation of the
transactions contemplated hereby, and that is not otherwise governed by the
provisions of this Agreement or any Ancillary Agreement, the parties will
cooperate in determining whether there is a mutually acceptable arm’s-length
basis on which the other party will provide such service.

(f) After the Separation Date, upon reasonable written notice, the parties shall
furnish or cause to be furnished to each other and their employees, counsel,
auditors and representatives reasonable access, during normal business hours, to
such information and assistance relating to the Mead Johnson Business, the MJN
Assets and the MJN Liabilities as is required by applicable law, including
Section 404 of the Sarbanes-Oxley Act of 2002, or is reasonably necessary for
financial reporting and accounting matters (including

 

40



--------------------------------------------------------------------------------

with respect to the preparation of any financial statements), letters of
representation, reports or forms, the preparation and filing of any Tax returns
or the defense of any Tax claim or assessment. Each party shall reimburse the
other for reasonable out-of-pocket costs and expenses incurred in assisting the
other pursuant to this Section 9.01(f). Neither party shall be required by this
Section 9.01(f) to take any action that would unreasonably interfere with the
conduct of its business or unreasonably disrupt its normal operations.

SECTION 9.02. No Use of Certain Names; Transitional License. (a) MJN shall as
soon as reasonably practicable, and in any event within one hundred eighty
(180) days after the Closing Date, revise sales and product literature,
packaging and labeling to (i) delete all references to the BMS Names and
(ii) delete all references to the customer service address or phone number of
BMS or any Person in the BMS Group; provided, however, that, for a period of
eighteen (18) months from the Separation Date, MJN and any Person in the MJN
Group may continue to distribute sales and product literature and inventory
constituting MJN Assets that uses any of the BMS Names, addresses or phone
numbers to the extent that such sales and product literature and inventory
constituting MJN Assets exists on the Separation Date or is manufactured within
the ninety (90)-day period after the Separation Date, and BMS hereby grants to
MJN the limited right and a royalty-free paid-up license to use BMS’s
trademarks, trade dress, copyrights and other intellectual property owned by BMS
(and covenants to cause each of the Persons in the BMS Group to grant MJN the
limited right and a royalty-free paid-up license to use such Person’s
trademarks, trade dress and copyrights under any copyrights and other
intellectual property owned by such Person) that have been used in connection
with the manufacture, distribution, marketing and sale of the products of MJN,
to the extent necessary to allow MJN to use such sales and product literature
and inventory constituting MJN Assets. In no event shall MJN use any BMS Names,
addresses or phone numbers after the Separation Date in any manner or for any
purpose different from the use of such BMS Names, addresses or phone numbers by
the Business during the ninety (90)-day period preceding the Separation Date.
“BMS Names” means “Bristol-Myers”, “Bristol-Myers Squibb”, “Bristol-Myers Squibb
Company”, “E.R. Squibb & Sons”, “E.R. Squibb”, and “Squibb”, any variations and
derivatives thereof and proprietary UPC codes relating thereto and any other
logos or trademarks of BMS or of Persons in the BMS Group not included in the
intellectual property constituting MJN Assets.

(b) As soon as reasonably practicable, and in any event within ten (10) business
days following the Separation Date, to the extent necessary, MJN shall cause
each Person in the MJN Group to change its corporate name to a name not
including, or, in the reasonable judgment of BMS, not confusingly similar to,
any of the BMS Names. As soon as reasonably practicable, and in any event within
ten (10) business days following the Separation Date, to the extent necessary,
MJN shall cause each Person in the MJN Group to amend or terminate any
certificate of assumed name or d/b/a filing by such Person so as to eliminate
their right to use any of the BMS Names or any name that, in the reasonable
judgment of BMS is confusingly similar to any of the BMS Names.

 

41



--------------------------------------------------------------------------------

(c) Notwithstanding Sections 9.02(a) and 9.02(b), MJN shall be entitled to use
BMS Names to accurately reference entities and products which historically bore
such names in historical descriptions of the Mead Johnson Business and its
operations; provided, however, that BMS shall have the right to review and
approve any such use prior to its use, such approval not to be unreasonably
withheld.

SECTION 9.03. Limitation on Dividends and Distributions from BMS Vietnam Company
Ltd. If the transfer of the shares of BMS Vietnam Company Ltd., a Vietnam
company, to MJ Nutrition Holdings (Singapore) Pte Ltd, a Singapore company, or
any other Person in the MJN Group, is not consummated on or prior to the
Separation Date, whether as a result of the provisions of Section 2.10(b) or for
any other reason, then after the Separation Date BMS shall not permit BMS
Vietnam Company Ltd., directly or indirectly, to make a declaration or payment
of any dividends or any other distributions of any sort in respect of its
capital stock or other cash payment out of the ordinary course of business to
BMS or any Person in the BMS Group without the written consent of MJN.

ARTICLE X

Termination

SECTION 10.01. Termination by Mutual Consent. This Agreement may be terminated
at any time prior to the Separation Date by the mutual consent of BMS and MJN.

SECTION 10.02. Effect of Termination. In the event of any termination of this
Agreement, no party to this Agreement (or any of its directors, officers,
members or managers) shall have any Liability or further obligation to any other
party.

ARTICLE XI

Miscellaneous

SECTION 11.01. Counterparts; Entire Agreement; Corporate Power. (a) This
Agreement may be executed in one or more counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party.

(b) This Agreement, the Ancillary Agreements, the Exhibits, the Schedules and
appendices hereto and thereto contain the entire agreement between the parties
with respect to the subject matter hereof, supersede all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the parties with respect to such subject matter other
than those set forth or referred to herein or therein.

 

42



--------------------------------------------------------------------------------

(c) Each party represents on behalf of itself as follows:

(i) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

(ii) this Agreement has been duly executed and delivered by it and constitutes a
valid and binding agreement of it enforceable in accordance with the terms
thereof.

SECTION 11.02. Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the State of New York,
irrespective of the choice of laws principles of the State of New York, except
to the extent the substantive laws of the State of Delaware are mandatorily
applicable under Delaware law.

SECTION 11.03. Assignability. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns; provided, however, that no party hereto may assign its respective
rights or delegate its respective obligations under this Agreement without the
express prior written consent of the other party or parties hereto.

SECTION 11.04. Third Party Beneficiaries. Except for the indemnification rights
under this Agreement of any BMS Indemnitee or MJN Indemnitee in their respective
capacities as such, and except as expressly set forth in Section 2.01(b),
(a) the provisions of this Agreement are solely for the benefit of the parties
and are not intended to confer upon any Person (including employees of the
parties hereto) except the parties any rights or remedies hereunder, and
(b) there are no third party beneficiaries of this Agreement and this Agreement
shall not provide any third person (including employees of the parties hereto)
with any remedy, claim, liability, reimbursement, claim of action or other right
in excess of those existing without reference to this Agreement.

SECTION 11.05. Notices. All notices or other communications under this Agreement
shall be in writing and shall be deemed to be duly given when (a) delivered in
person or (b) deposited in the United States mail or private express mail,
postage prepaid, addressed as follows:

 

If to BMS, to:

  Bristol-Myers Squibb Company  

345 Park Avenue

New York, New York 10154

  Attention: General Counsel   

 

43



--------------------------------------------------------------------------------

with a copy to:    Bristol-Myers Squibb Pharmaceutical Group   

Route 206 & Province Line Road

Princeton, New Jersey 08540

   Attention: P. Joseph Campisi, Jr., Esq.    Cravath, Swaine & Moore LLP   
Worldwide Plaza   

825 Eighth Avenue

New York, New York 10019

   Attention: Susan Webster, Esq.                     Ronald Cami, Esq. If to
Mead Johnson Nutrition Company to:    Mead Johnson Nutrition Company   

2400 West Lloyd Expressway

Evansville, Indiana 47721

   Attention: President and Chief Executive Officer with a copy to:    Mead
Johnson Nutrition Company   

2400 West Lloyd Expressway

Evansville, Indiana 47721

   Attention: General Counsel If to MJN Restructuring Holdco, Inc. to:    MJN
Restructuring Holdco, Inc.   

2400 West Lloyd Expressway

Evansville, Indiana 47721

   Attention: President with a copy to:    MJN Restructuring Holdco, Inc.   

2400 West Lloyd Expressway

Evansville, Indiana 47721

   Attention: General Counsel

Any party may, by notice to the other party, change the address to which such
notices are to be given.

SECTION 11.06. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the

 

44



--------------------------------------------------------------------------------

economic or legal substance of the transactions contemplated hereby is not
affected in any manner adverse to any party. Upon such determination, the
parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the parties.

SECTION 11.07. Force Majeure. No party shall be deemed in default of this
Agreement to the extent that any delay or failure in the performance of its
obligations under this Agreement results from any cause beyond its reasonable
control and without its fault or negligence, such as acts of God, acts of civil
or military authority, embargoes, epidemics, war, riots, insurrections, fires,
explosions, earthquakes, floods, unusually severe weather conditions, labor
problems or unavailability of parts, or, in the case of computer systems, any
failure in electrical or air conditioning equipment. In the event of any such
excused delay, the time for performance shall be extended for a period equal to
the time lost by reason of the delay.

SECTION 11.08. Publicity. Prior to the Separation, each of the parties shall
consult with each other prior to issuing any press releases or otherwise making
public statements with respect to the Separation, the IPO or any of the other
transactions contemplated hereby and prior to making any filings with any
Governmental Authority with respect thereto.

SECTION 11.09. Expenses. Except as expressly set forth in this Agreement, BMS
and MJN shall each be responsible for their own internal fees, costs and
expenses and fees, costs and expenses of their own counsel. All other third
party fees, costs and expenses paid or incurred in connection with the IPO and
the Separation will be paid by MJN. Notwithstanding the foregoing, BMS will
invoice MJN monthly with reasonable supporting details for fees and expenses,
including legal and auditor fees and expenses, as and when they arise based on
statements of work that are in place prior to the Separation Date, and MJN will
reimburse BMS in cash within 35 days pursuant to such invoice.

SECTION 11.10. Headings. The article, section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

SECTION 11.11. Survival of Covenants. The covenants, representations and
warranties contained in this Agreement, and liability for the breach of any
obligations contained herein, shall survive the Separation and the IPO and shall
remain in full force and effect.

SECTION 11.12. Waivers of Default. Waiver by any party of any default by the
other party of any provision of this Agreement shall not be deemed a waiver by
the waiving party of any subsequent or other default, nor shall it prejudice the
rights of the other party.

SECTION 11.13. Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the party or parties who are or are to be thereby aggrieved shall
have the right to specific

 

45



--------------------------------------------------------------------------------

performance and injunctive or other equitable relief of its rights under this
Agreement, in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies shall be cumulative. The parties agree
that the remedies at law for any breach or threatened breach, including monetary
damages, are inadequate compensation for any loss and that any defense in any
action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are waived.

SECTION 11.14. Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

SECTION 11.15. Interpretation. Words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other genders as the context requires. The terms “hereof”, “herein” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole (including all of the Schedules,
Exhibits and Appendices hereto) and not to any particular provision of this
Agreement. Article, Section, Exhibit, Schedule and Appendix references are to
the Articles, Sections, Exhibits, Schedules and Appendices to this Agreement
unless otherwise specified. The word “including” and words of similar import
when used in this Agreement shall mean “including, without limitation”, unless
the context otherwise requires or unless otherwise specified. The word “or”
shall not be exclusive.

SECTION 11.16. Submission to Jurisdiction; Waivers. With respect to any suit,
action or proceeding relating to this Agreement (collectively, a “Proceeding”),
each party to this Agreement irrevocably (a) consents and submits to the
exclusive jurisdiction of the courts of the States of New York and Delaware and
any court of the United States located in the Borough of Manhattan in New York
City or the State of Delaware; (b) waives any objection which such party may
have at any time to the laying of venue of any Proceeding brought in any such
court, waives any claim that such Proceeding has been brought in an inconvenient
forum and further waives the right to object, with respect to such Proceeding,
that such court does not have jurisdiction over such party; and (c) consents to
the service of process at the address set forth for notices in Section 11.05
herein; provided, however, that such manner of service of process shall not
preclude the service of process in any other manner permitted under applicable
law.

SECTION 11.17. Special Damages. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, AND EXCEPT AS PROVIDED BELOW, IN NO EVENT WILL EITHER
PARTY OR ANY PERSON IN ITS GROUP BE LIABLE FOR SPECIAL, INCIDENTAL, INDIRECT,
COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS SUFFERED BY AN
INDEMNITEE, HOWEVER CAUSED AND ON ANY THEORY OF

 

46



--------------------------------------------------------------------------------

LIABILITY, IN CONNECTION WITH ANY DAMAGES ARISING HEREUNDER OR THEREUNDER;
PROVIDED, HOWEVER, THAT TO THE EXTENT AN INDEMNIFIED PARTY IS REQUIRED TO PAY
ANY DAMAGES, INCLUDING SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES OR LOST PROFITS (OTHER THAN DAMAGES OR LOST PROFITS
CONSTITUTING EXCLUDED LIABILITIES), TO A PERSON WHO IS NOT IN EITHER GROUP IN
CONNECTION WITH A THIRD PARTY CLAIM, SUCH DAMAGES WILL CONSTITUTE DIRECT DAMAGES
AND WILL NOT BE SUBJECT TO THE LIMITATION SET FORTH IN THIS SECTION 11.17.

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Separation Agreement to be
executed by their duly authorized representatives.

 

BRISTOL-MYERS SQUIBB COMPANY, By  

/s/ Gary Lewbel

Name:   Gary Lewbel Title:   Vice President

 

MEAD JOHNSON NUTRITION COMPANY, By  

/s/ William P’Pool

Name:   William P’Pool Title:   Sr. VP and Secretary

 

MJN RESTRUCTURING HOLDCO, INC., By  

/s/ William P’Pool

Name:   William P’Pool Title:   Sr. VP and Secretary

 

48